Case 4:19-cv-00138-JHM-HBB Document 1 Filed 10/10/19 Page 1 of 9 PageID #: 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                               AT OWENSBORO

                            (FILED ELECTRONICALLY)

                   4:19cv-00138-JHM
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                        PLAINTIFF

vs.

CALBERT BROOKS, as heir of Calvin Green                      DEFENDANTS
206 N. Covington Avenue
Providence, KY 42450-1902

REVELLA BROOKS, as spouse of Calbert Brooks
206 N. Covington Avenue
Providence, KY 42450-1902

FRANCES BASS, as heir of Calvin Green
SERVE: Warning Order Attorney

ANY UNKNOWN HEIRS OR
SPOUSES OF HEIRS OF CALVIN GREEN
SERVE: Warning Order Attorney

ANY UNKNOWN SPOUSE OF CALVIN GREEN
SERVE: Warning Order Attorney

ANY UNKNOWN HEIRS OR SPOUSES OF HEIRS
OF ALVIN GREEN
SERVE: Warning Order Attorney

ANY UNKNOWN SPOUSE OF ALVIN GREEN
SERVE: Warning Order Attorney

ANY UNKNOWN OCCUPANT(S), TENANT(S) OR
LESSEE(S) OF 800 WESTERFIELD DRIVE,
PROVIDENCE, KENTUCKY
SERVE: Warning Order Attorney
Case 4:19-cv-00138-JHM-HBB Document 1 Filed 10/10/19 Page 2 of 9 PageID #: 2




TROVER CLINIC FOUNDATION, INC.
SERVE: Logan, Morton & Ratliff
Counsel for Judgment Creditor
P.O. Box 429
Madisonville, KY 42431


                             COMPLAINT FOR FORECLOSURE

        Plaintiff, the United States of America, states as follows:

        1.      This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

        2.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

        3.      RHS is the holder of a promissory note executed for value on January 30, 2007 by

Alvin Green also known as Alvin Denton Green (“Alvin Green”), now deceased and not a

defendant herein. The principal amount of the Note was $67,900.00, bearing interest at the rate

of 5.75 percent per annum, and payable in monthly installments as specified in the Note. A copy

of the Note is attached as Exhibit A and incorporated by reference as if set forth fully herein.

        4.      The Note is secured by a Real Estate Mortgage recorded on January 31, 2007 in

Mortgage Book 262, Page 727, in the Office of the Clerk of Webster County, Kentucky.

Through the Mortgage, Alvin Green, unmarried, granted RHS a first mortgage lien against the

real property including all improvements, fixtures and appurtenances thereto at 800 Westerfield

Drive, Providence, Webster County, Kentucky (the “Property”) and described in more detail in

the Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated by reference as

if set forth fully herein.


                                                   2
Case 4:19-cv-00138-JHM-HBB Document 1 Filed 10/10/19 Page 3 of 9 PageID #: 3




        5.      To receive subsidies on the loan, Alvin Green signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to him by RHS. A copy of the Subsidy Repayment Agreement is

attached as Exhibit C and incorporated by reference as if set forth fully herein.

        6.      RHS is the holder of a Second Promissory Note excecuted for value on August

10, 2007 by Alvin Green. The principal amount of the Second Note was $19,600.00, bearing

interest at the rate of 5.75 percent per annum, and payable in monthly installments as specified in

the Second Note. A copy of the Second Note is attached as Exhibit D and incorporated by

reference as if set forth fully herein.

        7.      The Second Note is secured by a Second Mortgage recorded on August 13, 2007

in Mortgage Book 269, Page 249, in the Office of the Clerk of Webster County, Kentucky.

Through the Mortgage, Alvin Green, unmarried, granted RHS a mortgage lien against the real

property including all improvements, fixtures and appurtenances thereto at 800 Westerfield

Drive, Providence, Webster County, Kentucky (the “Property”) and described in more detail in

the Mortgage. A copy of the Mortgage is attached as Exhibit E and incorporated by reference as

if set forth fully herein.

        8.      Title to the Property vested in Alvin Green as follows:

        (a)     Alvin Green obtained a one-fourth interest in the Property through a Master

Commissioner’s Deed dated August 21, 1979, and recorded in Deed Book 178, Page 431 in the

Office of the Clerk of Webster County Kentucky. See Exhibit F.

        (b)     Alvin Green obtained an additional interest when his grandmother (Robina

Phillips) died on May 3, 1992. Robina Phillips’ Will was probated and recorded in Will Book

15, Page 509, in the Office of the Clerk of Webster County, Kentucky. Exhibit G. The Will

directed that Robina Phillips’ one-fourth interest in the Property be divided equally between
                                                 3
Case 4:19-cv-00138-JHM-HBB Document 1 Filed 10/10/19 Page 4 of 9 PageID #: 4




Alvin Green, Mary E. Green (the mother of Alvin Green), and Calvin Green (Alvin Green’s

brother).

       (c)     Alvin Green obtained an additional interest in the Property when his mother

(Mary E. Green) died intestate on April 9, 2006. See Exhibit H: Affdavit of Descent for Mary

E. Green recorded in Deed Book 263, Page 396 on January 31, 2007, in the Office of the Clerk

of Webster County, Kentucky. Mary E. Green’s interest in the Property was divided equally

between her two heirs-at-law—her sons, Alvin Green and Calvin Green. Id.

       (d)     On October 24, 2006, Alvin Green signed an “Affidavit of Descent for Robina

Phillips” stating that Robina Phillips “died intestate” and “her only heir-at-law” was her daughter

Mary E. Green. See Exhibit I. The Affidavit of Descent for Robina Phillips was recorded in

Deed Book 263, Page 397 on January 31, 2007, in the Office of the Clerk of Webster County,

Kentucky. Upon information and belief, this Affidavit of Descent was filed in error. In any

event, through the various transactions described herein, full title and interest in the Property

ultimately vested in Alvin Green by the date he granted a Mortgage interest to RHS.

       (e)     By deed dated November 28, 2006, Calvin Green and his wife Carolyn Jena

Green deeded their title and interest in the Property to Alvin Green. This deed was recorded at

Deed Book 263, Page 398 on January 31, 2007, in the Office of the Clerk of Webster County,

Kentucky. Exhibit J.

       9.      Alvin Green died intestate on November 8, 2009. Exhibit K: Affidavit of

Descent, dated June 7, 2010 and recorded on July 21, 2010 in Deed Book 275, Page 591, in the

Office of the Clerk of Webster County, Kentucky.

       10.     Upon Alvin Green’s death intestate, his title and interest in the Property vested in

his sole heir, his brother, Calvin Green. Id.


                                                  4
Case 4:19-cv-00138-JHM-HBB Document 1 Filed 10/10/19 Page 5 of 9 PageID #: 5




       11.     On July 27, 2010, Calvin Green, also known as Calvin D. Green and Calvin

Denton Green (“Calvin Green”), now deceased and not a defendant herein, signed and delivered

to RHS an Assumption Agreement, a copy of which is attached as Exhibit L incorporated by

reference as if set forth fully herein. In and by the Assumption Agreement, Calvin Green

became liable to RHS under (a) the Note and Mortgage with a principal amount of $67,900.00 at

an interest rate of 5.75 percent, and (b) the Second Note and Second Mortgage with a principal

amount of $19,600.00 at an interest rate of 5.75 percent, collectively with terms as specified in

the Assumption Agreement.

       12.     To receive subsidies on the loan, Calvin Green signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to him by RHS. A copy of the Subsidy Repayment Agreement is

attached as Exhibit M and incorporated by reference as if set forth fully herein.

       13.     On or about September 21, 2012, Calvin Green, for value, executed and delivered

to RHS a Reamortization Agreement which changed the terms of the original Note. Exhibit N.

Specifically, the unpaid principal and the unpaid interest were combined for a new principal

amount of $78,198.68, and the amount of the monthly installment payment was increased to

$444.23.

       14.     On or about September 21, 2012, Calvin Green, for value, executed and delivered

to RHS a Reamortization Agreement which changed the terms of the Second Note. Exhibit O.

Specifically, the unpaid principal and the unpaid interest were combined for a new principal

amount of $21,783.63, and the amount of the monthly installment payment was increased to

$123.00.

       15.     The Notes, Mortgages, Assumption Agreement and Reamortization Agreeements

mentioned herein are in default as a result of nonpayment and abandoning the Property.
                                                 5
Case 4:19-cv-00138-JHM-HBB Document 1 Filed 10/10/19 Page 6 of 9 PageID #: 6




       16.     Upon information and belief, Calvin Green died intestate on January 22, 2018.

Exhibit P: Obituary. Calvin Green was predeceased by his wife Carolyn Green, who died on

February 15, 2010, prior to the date Calvin Green signed an assumption agreement with RHS.

       17.     RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice of the

default and acceleration of the loan.

       18.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgages through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       19.     The unpaid principal balance on the Note and Second Note is $93,047.79 with

accrued interest of $9,583.34 through August 20, 2019 with a total subsidy granted of

$20,318.15, late charges in the amount of $75.70, and fees assessed of $3,609.88, for a total

unpaid balance of $126,634.76 as of August 20, 2019. Interest is accruing on the unpaid

principal balance at the rate of $15.2026 per day after August 20, 2019.

       20.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's liens thereon.

       21.     Upon information and belief, Calvin Green had no children or other descendants.

Similarly, Calvin Green had no surviving spouse; nor did he have any surviving grandparents.

Thus, under KRS § 391.010(5)(b), his next living heir(s) would be uncles and aunts and their

descendants, if any.

       22.     The United States names Calbert Brooks, an uncle and heir of Calvin Green, as a

Defendant to allow this Defendant to assert whatever right, title or claim they may have in or to


                                                 6
Case 4:19-cv-00138-JHM-HBB Document 1 Filed 10/10/19 Page 7 of 9 PageID #: 7




the Property or to the proceeds from the sale thereof, or be forever barred. This Defendant’s

interest, if any, is inferior to the rights of the United States.

        23.       The United States names Revella Brooks, spouse of Calbert Brooks, as a

Defendant to allow this Defendant to assert whatever right, title or claim they may have in or to

the Property or to the proceeds from the sale thereof, or be forever barred. This Defendant’s

interest, if any, is inferior to the rights of the United States.

        24.       The United States names Frances Bass, an aunt and heir of Calvin Green, as a

Defendant to allow this Defendant to assert whatever right, title or claim they may have in or to

the Property or to the proceeds from the sale thereof, or be forever barred. This Defendant’s

interest, if any, is inferior to the rights of the United States.

        25.       The United States names Any Unknown Heirs and Unknown Spouses of Heirs

of Calvin Green as a Defendant to allow this Defendant to assert whatever right, title or claim

they may have in or to the Property or to the proceeds from the sale thereof, or be forever barred.

This Defendant’s interest, if any, is inferior to the rights of the United States.

        26.       Defendant Any Unknown Spouse of Calvin Green may claim an interest in the

Property, which interest is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of the Plaintiff. Said Defendant is called upon to come forth and assert

interests in or claims upon the Property, and offer proof thereof, or be forever barred.

        27.       Defendant Any Unknown Heirs and Spouses of Heirs of Alvin Green may

claim an interest in the Property, which interest is inferior in rank and subordinate in priority to

the first mortgage lien on the Property in favor of the Plaintiff. Said Defendant is called upon to

come forth and assert interests in or claims upon the Property, and offer proof thereof, or be

forever barred.


                                                     7
Case 4:19-cv-00138-JHM-HBB Document 1 Filed 10/10/19 Page 8 of 9 PageID #: 8




       28.        Defendant Any Unknown Spouse of Alvin Green may claim an interest in the

Property, which interest is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of the Plaintiff. Said Defendant is called upon to come forth and assert

interests in or claims upon the Property, and offer proof thereof, or be forever barred.

       29.        Defendant Any Unknown Occupant(s), Tenant(s) or Lessee(s) of 800

Westerfield Drive, Providence, Kentucky may claim an interest in the Property, which interest

is inferior in rank and subordinate in priority to the first mortgage lien on the Property in favor of

the Plaintiff. Said Defendant is called upon to come forth and assert interests in or claims upon

the Property, and offer proof thereof, or be forever barred.

       30.        Defendant Trover Clinic Foundation, Inc. may claim an interest in the Property

by virtue of a Notice of Judgment Lien recorded on September 27, 2010 in Encumbrance Book

25, Page 797 in the Webster County Clerk's Office, a copy of which is attached as Exhibit Q.

The interest of this Defendant is inferior in rank and subordinate in priority to the prior mortgage

liens on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth

and assert their interest in or claim upon the Property, if any, and offer proof thereof, or be

forever barred.

       31.        There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

       a.         In rem judgment in favor of the United States and against the defendants in the

Property in the principal amount of $93,047.79 with accrued interest of $9,583.34 through

August 20, 2019 with a total subsidy granted of $20,318.15, late charges in the amount of

$75.70, and fees assessed of $3,609.88, for a total unpaid balance of $126,634.76 as of August

20, 2019, with interest accruing at the daily rate of $15.2026 from August 20, 2019, until the date
                                                    8
Case 4:19-cv-00138-JHM-HBB Document 1 Filed 10/10/19 Page 9 of 9 PageID #: 9




of entry of judgment, and interest thereafter according to law, plus any additional costs,

disbursements and expenses advanced by the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.

                                                 UNITED STATES OF AMERICA

                                                 RUSSELL M. COLEMAN
                                                 United States Attorney

                                                 s/ William F. Campbell
                                                 William F. Campbell
                                                 Katherine A. Bell
                                                 Assistant United States Attorneys
                                                 717 West Broadway
                                                 Louisville, Kentucky 40202
                                                 Phone: 502/582-5911
                                                 Fax: 502/625-7110
                                                 bill.campbell@usdoj.gov
                                                 Katherine.bell@usdoj.gov
                                                    9
                 Case 4:19-cv-00138-JHM-HBB Document 1-1 Filed 10/10/19 Page 1 of 1 PageID #: 10


OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            CALBERT BROOKS, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             WEBSTER
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
’1       U.S. Government                 ’ 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                    of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                               Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -       ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice         ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -              of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability        ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal       ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product           ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud             ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal          ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                 Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage         ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability        ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                         & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate       ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                      Sentence               ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                   Security Act              ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                     26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                           ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                   to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                        ’   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
’1       Original        ’ 2    Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 Transferred          from
                                                                                                                  another district    ’ 6 Multidistrict                      ’ 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           ’    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $126,634.76                              JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

10/10/2019                                                                   s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
Case 4:19-cv-00138-JHM-HBB Document 1-2 Filed 10/10/19 Page 1 of 3 PageID #: 11


  O1l0il2oaB 09:34                       2709267408                                     I.RCS/USDA                                                        PAGE O2I13

                                                                                                                                                        i'lr**#
                                                                                                                                                           0
    Fo,n        iD ll/lo.1l                                                                                                              F6.m   &ptoltd
    {nrt,7-0C)                                                                                                                           olrl   rtb.067+ff72
                                                         uxtrlD   lt^tlt       DtPAiilrilT     o7    AaHculruf,r
                                                                        rurft   69q3116      SEnuct

                                                                     PNOTESORYilOIE
     Typc of        Loan gEcrlorr 5oz                                                                                                    SATrSnlD
                                                                                                                    Thlr   _gt'br   6ry   d
        Loenlita                                                                                                                         Ande
        (hto: 911!0                                                                                                 s-
                                                                                                                    UnlEd           cf
                                                                                                                                                --,20
                                             20   01
                                                                                e\                                  ?0r:
                                                                                                                    USOA    Rrnl    Hou.ano Sorvioct



        Prcvidrncc                                                      .   frbatar                       -   Iil
                               (ClVorfflnl                                  --(c{rlny}                                (srl.r-
    SORBOWER'S PROMISE TO PAY. ln r{um for a loan hrt I hrvc rrreirod, I pm{nb. lo gry b th6 omen of he Unhed
                               -                                                                 -
    Strtsr d A,n3rlar. actirB lhrough the Runl Hourlng gsrvica {ind ih xcotsoru) ('Oovcrnmrnl'} e r. soo - oo                            t
    (thlr ernounl lr crllrd "prlnclpal'), plur lntotrit
    IhITEREST,          rt{artll   w$l be   ctuql{,    cn the urtsaH ldodP3I un0, lhr tutl rmount or lhe pilnoipd nr. Diin pskL l will pay
    hhrtrtilaysartyrlLot. 6,?5qg . tl,Thrlntirudnt                                           r.qulodbylhl8sodbnBthc,rEIwill psybothb,soru
    end altor eny         ddrull dralbrd belor.
                              tgra b   pry prlnclfal End    hl$rrt                 d         altsrnrllvg indicerrd          belorr: fi g
                                                                                                                                                                         I
    PAYMENTS.             I                                             udng 000       hyo
                                                                                                                                     Aprll 8                         O
                      lnt0$ts plyrlt.nh t'hdl br temponrlly dBFn.(,. Tln inhrmt a0au6 5 .rrmlilf
          r. Prln6lp{ and
    chall bc ad6od to h. prlndFtl. Ths n6tB pdnclD.l rnc lrlr acarod lntcilit rhrll ba pcysblo ln -rE(!htuh, rfiofllzod
    indrtlm.nb on 0|. dds indioatcd   ln tir bs balgw, I alllnorizs tllt Oararnmant to snlsr tir lmount of ruch nE!fl prlndpal
    heml 3 68.188-?S,_ _,      and  lha  amourt d such rlgullf lnahllrnanB ln thc box          whm auch onroul'E hsv!ltbr                                      h,l
    dr[rmlnrd. I agree lo Fey prhclprl rrld lntensl in tnslalmrnb .a lndlcat d ln tha box beloiv.
          ll.   Pryn.fit rhr[      not       doGrrud. I rgm       b pry pltrolpl lnd lnlffrt         ln                        inlhllrmnr         .r   hdkiatod h
    tht    Dox bah'J.

    I   wlll pay pdndpslttx, lnhne by maHng tpefncnl arfiy mon&.
    I udll         rnon$fipaynlnt an lho lt1,tr- day of laafi nronlh bogirrdrq on
                nrka   my-
    cdlffnurm br
    cdrdnutll br lra4(Sontb.            rralc $st
                   ltl,4C$oniht. I rlll mm         sunafitr sny
                                              Stst Syrtafitr    s,fi, npnfi
                                                                      nsrnh wfi      ntv Flld r[ ol tia Frildfd snd t{ltltd
                                                                              urfi I ntgt
    and any olhf drto.s fucriH below fiel I mry orn und$lhlg mb. My monlhly paym.nb wll bo oppticd lo tntat*
    brfwe pdnclpeL lt on *jll$tllrv :!JL , 3g.E. , I rtill oun rnlounb undcr thlr noto. I wll piy hoL tmountt in ,ull on
    thrtdit , wtiloh borllad tha "rrltur[y cfi3.'
    My mnlh,y p.ytnrit ulfi bc t ,374-Ll---:          I wfll ttt.k my mort tly Piyfi&{ .l
                                                                         or r dtr.tnt pLoa It Gqurcd by ihr Gorcnm.m,


    PRINCIPAI ADV I{CES. Itthe €ntlrs plncipslrmounl oltlr loan b nol adwncd .t tha lUn. of loan ohoine, lht
    undvrnoad brhrrce olthe ban w{tl br.d!trncfil I my requ.d provldGd ur Goyarnment ag7€cs b thc adnrrca, Th€
    Gcncrnment mult mtk, tha ad6ndt gtovlded lhe advrncc ir            lor ofl sldhorEsd putPotl, lffinil thgll
                                                            'tqucrtrtl
    accruo on tu emouni sf udr adva,lce beginnhe on hr (hte ol he edvsne as shollrlt ln thr Rroord olAdrenoes
    below. I ruthoria0 lha €ryemmEnt to mE? lm OnOuil and dgh of lhc sdvancr ,l atror|lr ln the Rscor{ o, A.lYlnoei
    ncbve. I auftorlte lhs Covrmmrnt to rnbf tha mount uf dslt of tuch tdvanog on the Rsmd of Adrnncil.


                                                                    I
    ltouStNc AOT OF 1${9. Thlr promiraory notc m8d3 pursuant to ritb v ot rl1. HolcirE Ad o, ts49. lt lr for lhe typr
    of loa0 lndiEsl3d ln th. "Typa of lprn" blct st tho bp d thir noL, Thlt nc{e rh3ll bs sut{cd b th. Pnilnt ,rguhtlons
    ot tho Oovtmfllant ild to itg fulure rogulalbnr mt inaoncblcnl wllh tha erprro provlllonr sf thls nole.

  lfecsdry ro f,e ftcarfinrdtcdo iprof l9l!. !opooar rn ngoildo ro'oU b I colhd@lr&blt!ad.s[!L,a ll dttltrr rYr]ld O]Itr eutc!
  nrmtr. its\.|lrdM6 corrrrl rrr*rt ftrtlfu infomticlroo!*dqr b0!?t4lt2- llre*cn$*ttd r ompL|l! ltrlrllt.rlrl.ttlt.olrcdm trl,ltltlrroto
  rur lJ iliu.Gr p.( rqcrrc, hddrl lhr rinr Ia rwlcrirl illrwlitwr. rrrrlisg cddng rlrre urul erlhotat rrrd lrlaol&g rto du rcda4 ud
  lorfl6b3 GatwiirtB dn cclhdo olldrm:do'
                                                                                   I




                                                                                                                                                   Eytl/t^b1tn
Case 4:19-cv-00138-JHM-HBB Document 1-2 Filed 10/10/19 Page 2 of 3 PageID #: 12


  Wlaalzogg        89:34        2709267808                         NRCS/IJSDA                                      PAGE O3/L3



                                                                                                 r.eoutrr
    ti\]E C!{ARCE& It lh. c6/.rn,nenl hst rtd ilshtd Urc ll,dl mount S.fiy rpnthb, plfrna* !y $r rnd ol-Jl-rrtn
    allr hr d& ll b du.. I wllt pay r l.b drergr.. TrE rooum ofihc drrge w{r ro_        I , pt|wat oa Ely ol{fdte
    paynad of pdn@l tt€ lnlBrsd, t uill pry lhir dtrry. promptly, hrr only orm lor ar*r ht-ffia-nt.
                                                                                                     -
    BOnfiOWE f$ Hol{T To PREPAY, I nay'} $r         6 fit*a prytftBilb rt prlrxJpot er rny thro [*r[ trry Ar due,
    AP0lmrnlof FtnOlpolonty b hnoyrn rrl upnpymffil."yl,han
                                              'bfit          lmatr a pilpapnm( I wlll ril tt oorffIrnmt tn
    uiling th.t lrm maklng r twelment
                                                 l
    I ruy tmka t fur preprymrnt u perrH grfrryncnt ulthoul p.yine Eny F.p.yllt€trt cilugE. Thl Gorcmmad wlll l,tr
    e{ ol ny Fryryn6ng to rl(rrlil the snounl ol $fdpal tlltt I ffi urdsrfilr l{0{t, It I m{l$ r pt*n p!0piyttl3nt thrn
    t,dll L. 00 nilt8ra h ho duo &l. 0r h thr aftounl ol my mo*thly pailncnt unLaa fia Clornnlrnafi rgrre:r ln mlllrp to
    fltrtr Chra&l. Pru!.lmtxtxlllbaspplirdb fiybrn In rci**mrwihst! &afrnmont! ngutrgonr$E
    amuntng Frpco.fillr h dhct oil lhs cef ot mr(t ol [l8 Srnnnt-
    A9SI6NMENT OF NOTE. I undl|hnd and egrrr thrt thr Govemmml m.y si B,ty ttmc ra$gn hb nob \ci0rcut fiy
   o.ntrfi[ll thc oswnmrnt gttl$r tho rwi I rylll firiks my Fymrnb to lhe assign.. d fte note and in audt cdso
    ha trfin'Oovirnmrnf    xll rf,rn thi f fggmo.
   CREUIT ELSEW{ERE CERflRCATION. I octiry lo th. Govsnm*nl tirt I rm unabD i} o!,Oin }rltdsnt drdlt
   trom    ofif
           touroat it     rffifitblt
                           r8los snd             hnr
                                           frr fte purposa fotr u,hleh ltp Corrcmritnl h gMng nrr ll$r lorn,

    USE CERTIFICATION.     I   ilfiryto   thc Gorqrmcnt Uat thi funds I am bmordng tqn ths co',rmmrnl wlllonly bo
   ute{t     br ilrpoF! auhodtld   by   th. Govsrnmrni.

   LEASE oR SILE OF PROPERW. f th. propery mnst,lrdrd, lmgrowd, prchard. or ilfrnenaed wnh lhr h.n                  :
                                                                                                                   ('l)
   l$aad Er r$t0d xlh an op0on b p.rd1rt& (21 |..!rd d nnEd wllhot/l odon to purchua thr a        )an or hnrar.     r
                                                                                                                    (3,
   l, lou of liilr tr anitryin oilqr|dt volunlrrty or lnwkmHlly, lha oa,{l|llnxat mty d lll opta, dadao lhr 6flutE
   nmdnlrE unplrd baLnc0 of lts brn immsdht ly due end peyrbb, lf hL hrppons, t rirlll hrv, to lmmedlaEly ply ofi
   lho   mtifl l6rn.
   REOUIREMENT      To REFI}.IAI.ICE WT]l PRMATE CREDIT.         Irtu
                                                                   b ,.rlodE fy prarld.lhc Goycrorn ntuilh
   lnbmetion thr Gonmms'rt rlqut.la.bovt my tlnemial slurllm. lf ttr Gorcmmrnt ddmln.l thel I can gct e lom
   lnun r rrrpmalble oopcretlvr tr pftnh crodlt oorrr, rudt at t ban[ or I c?cdt unlcn, at r?ssonau. nhr tS terrr
   br limlhr puporrr ar thh lorB il tho oorammtnfr ruqurcl, lwll .pply lk rnd rccapt a lom in r rdldrti amount lo
   pay hh noea in ijl. ThL nqukrnnnt door not lpplf b any ml$,larwho thned lhls rnb prra..n( b saclion 502 ot lhr
   HousfipAc{of ie$to rmprmrlior.ny Ld{ ol'3p.ymnt lullv,
   BU&$Cff nEPAJIU$ff ACBEEMET{T. I t0r.f b fu ,BpEymcnt (rGerptun) of gubrldy gilril.d ln          ilr   tum of
   peymrnl rarlc*m urBor Str Corr.nmantr rguhdryn.

   cnEDff sAtE TO NOI,IPROORAM AORnOWGB. ne p'rvlsbrr ol thr p|rsersphr crilrtrd t .dlt Ekn tllr,!
   Gerllltotrtbn" lnd rRaqulfixnant b F;fintrs vltr Blrryti Crudll' & nol *pU-lf thlr bm lr cEulllrd .G a
   nonprogr8m losn punlrnt lc Eedisn 5@ of tha HorlJilg Ad ot lSaS.

   OeF    ULT.llI&mlpryll*tullailmrntoldlmontltyprymrdo'rhad&llbdli lri{nhIndrfr*f,ItIrmln
   drfauli   lia O*fi1mant mf,y atrfi mr r xrilffi nslbG tffq mr tlrt I I do rpl pay thr orraflt .mount by 3 ffiln &tr.
   th. Go$lrnmiilt mEy ,6quFmrr t0 lrnmEdlrdy Iily hr &ll ld!6unl 0f &r unpou slrspil, r$ frs &rMt lhrl I oura. ind
   any lrb dlrgltB. Inlcil{ wll $ilhls lo act ur on ,fit due pdnclpsl .il1 hrh.ll|. Ewn lf, at I fim. 3ha0 I am ln
   dshull fic Ooutrltmil (htr nol rlqui't mt to 9ry immedblBly lt rhrcrllrd in ih3 plledlrtr l.ntanot $a Golrsmm.ni
   wlll o0tl havc 0r. dght to do ro l, I am in drfruft I r l$, d.l!, lf thc GolrDammt h8s ilqutrld m. b hmdidBly pey h
         dtrt'bad lbovo, tho go,lmmmt wlll hrw $e fgnt lo b. pt'd brct by mr for rll of tb coab .nd upsnecs in
   full sr
   ontcdng thlt gronbrory nd. to h* rd.nt nol pmhhitrd by +plhebh lew. Thora Ep.,ra.f lndude, l$ drmpL.
   rceronrbh c[$nrytttt.
Case 4:19-cv-00138-JHM-HBB Document 1-2 Filed 10/10/19 Page 3 of 3 PageID #: 13


  wloalzasg           09:34          27A126794e                          tRcs/uSDA                                              PAGE O4IL3



                                                                                                               r€cotrni
    NOnC6$. Unlrl. rpSlcrblr lrn nquhr I dlfrsnnt ,n*tlorr, sny nolbr firt muil hr lfuon S rm unds trrts.rDb rrylll !e .
                                                                                                                          I
    glvrn by rlcltvllng t or by m$fu tt iy firrl d*r rneit h ma at ttra proprry srrdillr ilfu ahvr o tt I (ffiLfi ddrs*f
    lghr! ttir Gol'$Irtilfit i nothr d r"y {tllMrtid&l.r. Any ndlc. t8t mrrt Ur gfrpn b &.Govsrflfirntulllbe glvm by
    mt'line nbyttsatdEf rillblh.Oorrrilrfilrl USDA hrnl Bourins Snrvlce, c./o Gr.crur Scrvier iiuch
     ..lori 6ffl.cr !.r *65t8- !r. td{r,lr. rf! srtdt                    ,
                                                                           q d a dlibil'lt l(la,ril f I fll gr(.n r no,lb d irlt
    dathllntrddB!.

    OBLIOATIONS OF PERSONS UNDER             IHIS NOTE. I nuil than oar ptrlst r{nr lFdr noh, lrdl prsdt h tufly rnd
    prmfidy obllnred b hc.p .ll ol thr punlrfi ,fi8& h U$ noh, lnctrdln0 [re pmnfr f pr$ lrE Ml rmounl olh.
    Any p.noa *tro lf a gusinbt turtty. or .nd0atar ol o{t ncilr b rho obl[rbd lo {lo lhrlr &LE . Tlrr Gsrrftrmsnt
    mly rnforct l! rlghb uttdtt thla nolE fipiill ardr ponan lrdivi,,nty c reainrt Ct d ut bgdfirr. Thll mrrru U1d rny
    ono d t,i rnay br nqulrcd to pry rll of lh* rm9trlF omd srffi thls nob, T11l brm 'lofrsff rhrlt rlr to *a6lr
    pai;on 8igning hh nots.

    wAllEns. I rx, rny       otrtar  prnon vsllo nes   a&rhr  unr5thlr nolr u.rivt thr dgtrlr ot pliradurcrrt ilt{, notli' st
    dltftott*.   ?montnrtf          mram ht ,Uhl h r*ryln thr Gourrnnril b dmrrrd $ym.*{ of momE du.. ttodco ot
    diahonof m€ffi lhrrhhtlo nqu&llfir Goyrflrmiltb0rw fiogc                 bdhorpar:onrih|ttrttomf Ara h$n              nol brm paid.

   Hl,f,rno: Frllutr to tully rrl.clo- roounb md lrutilUl llnrnclrl lnfom*ion ln conileilcn rhi llty lorll
   rppllcdbn mry rruli ln thr Urlneton of o,leno llrhtrnaa arEuil, lrlrrg rrcrlvrdr rnd th. d.aLl of
   fuiun fidrnl rr.lltr undrr lhr Drpimrnt of Agrlalltult'r D:lrmrnt rgulrllonr, , c,F.R" p.rt t0l?.


                       Sdl!f,f flvin 6rccn                                             Bfrrffaf

                                                                                                                      Sal
                       Bolrplrrat                                                     Eorourlr




                                                    *NECOND OT ADVANCES
         allfl-llfr                      DATE                AMttIJTfT       DA?E                    AMOIINT                  DATE
   /rrQ n OAq nn                    l lar   lrr-,    ,nt                                  ntrt
   r2lr ll arY)                 zhtk*t               ret t                                16r    I
   tttt AL bM                   all trlEl           r10'll                                nrt    I
   ralr L"-<lvt                  ,^Ilrct ,          nnt                                   nl\    a
   Ir1 I   'a*tl.ai                 rA              trl I                                 llel   3
   16r I                                            rtt\   t                              rilr   t
   (al                                              lla)   t                              nl)    i
                                                                                        tor^t I
Case 4:19-cv-00138-JHM-HBB Document 1-3 Filed 10/10/19 Page 1 of 7 PageID #: 14


                                I                                         T                                      I




                     F.
                 R
                 c
                \at
                6l
                l(
                e




                      tuh rc ItJo.h    KY                                                                        h6    Aprotd
                      (frr. l2-9r)                                                                               oMe   ila 0lrr{l[
                                                             Ulltd 3![' D.Dllumr    of   Atriculmr
                                                                    trd   Ho$h6 Scnlcc
                                                         MORTGAGE FONXDNTUCKY
                      filsHonmA0E("S@iry h*tnd")kmdc6 firs               $, ZOo?
                      ri.Fatd r tLyE Gnm{, dlrBilo
                                                                                                          {.8ffiffi')'
                       I}b 8ffir,!M    || tlE b S. Ure.d Em C Arb di{ tin !b S. is! Ho{dor tdit a w      e.tldd tntil
                                                                                                         Uag,
                      tls Drrm. C Afltd* f|"sa.al ttcr. .&r$ b tud ,frrha Sotkq erc ft.ratrd S.rld.r cle.Ifdit     E&r
                      rrffi !f.\tr{.due t.O eor66tl0. $ ta}r Misi 61166
                      aa.rM b, ldtt { b lada !o&. ttc follsht ,rdltr, iDte BdrG [Mllion {ffiB[ oorh olkdivlb olql .l{otg")
                      ytlct htr b..n {*md fr urumd by Bonhr sd rrrLt Foilda A, Mfihr$n.dl'| *Ii lh. iS ttt f ma
                                                                                                                Fta oln, ds ud
                      ,O*sdt         iluilyfir
                      DLdlnlffil                              l,li.Fd                           rrnuleryf.
                                                                    ^nr4
                      troIr       30, 2(Ir,                   I5?,n.@                      ar.nrEy Xr, aO$
                      tlir S*t, lmm. [G tr lffif* (r) 0E ..r.|e.oa e, rfr *tl rrdocqf h 0. t{c,q trlt itslt( rd r[ irMtf,
                      dre&. id do.i[.doi. ot&a l{e: (f) Oa F{'r.d o( r! dL q *fil l.ft( rarErt d6 rud,              t re tc
                      ,fi?4lorad tt6lr SEII, lrawt F)O. IIOffiEdloratrtw                    il gmt.srirlfr     twlrrilffi
                      ,i.U.lrd.,&i!(dl0t Ecru..rCqrrttrdrds{rarial'riLhr.,rtd.dtilb!ffi},rXLoddp$on
                      O U.3 C. lI l{7t(d , l{r0r Fa $lr yIDo.+ l@      as bcbl trlarf.; jrJa .,tO wy I t aA.}E iilorfi de$.i
                      fr,Dsv fiel bor Courto( _- -
                                                   _

                                                   xA!1[             ,iME XMo,


                      wttch   hr tb..ddErr of    u) L.tcft    ld lrrlw                               konlalaie
                      X.nNcty 4-tto              |aa
                                                              Itill
                                                              (''hop!rl} AddB$')i
                                                                                                       Fl




                     ,.cwta    b w rd?.@a aw         kl { tuL ry pnoE u tq,&.d b nf,rtrd b o.dhcll$ alpleqdu $for adi!&D,r
                     veltl otlD wrol aval,t hc wllCotli cwl ui'd,orr dt,rirbilrr6.irstir&i str?t4m. tbrdrr\id;eci{itfl
                     ,tb irfuNilon cdllcil., l, qi&d to @ftt ,, {r!rr,, F ng.e tx/ed,! tt M tt..il.ttfr a*i*a **Jf*,r
                     .tltl,g.tuh,Me&,NtoW 6d NcldnlrtuA th*acrxt*4 {doqp&ri$.-Jai,at hrr^acdifidq,prAalcn
                                                                                                                        pA. I of6




                                                                                                                                     NLVL\v
Case 4:19-cv-00138-JHM-HBB Document 1-3 Filed 10/10/19 Page 2 of 7 PageID #: 15




              *
              F
               E
                          TOOEfHf.f, WTH dl rhr hmwrnrr          ru                                       ilcalmmE.wtffis!,
                   sd 0xn16 slrkt tu$   o, ha.rt[n-n r r5l o{dr                                           r   drlt rbo b aiictd     by thi:
              6l   Scrrly    l!m!r.   An otG. S.{pb, d ntcn!, r
              rc
              GI          AOX.ijOWBn COVSIIANT3    6r toffi       b lry{blu sk3d of O!   .rsi   bmD, csntryoa   rd   he S. r&D to smt
              o    ed     mri n P'orlt8d       eottuPtoFiy      b rffilitd,  orc.D. &rosntruioof d,u& lorwrdnm-md'
              o
              F
                   *ill   &&od 8lmdty t[b thh lo Ue Ptrfrrw   {|[r dl otlm.nd dci..dt rt dr tD s, snnmh[c6 otEoa.{.
                          fI{lS SECUI|TY NSTIUMENT!od{mud&anr}rcoNtfo, nlliod ura nd no-uifom omurtr                          whh llnrltcd
                   wri.lidn}by jud{&dill  to ce$itur. ! unlfo.r[efiy lacinrisaouing rcrlprollrty,

                          UNIFoRM COVENANTS.      Boffi6      .rd Lnd$ 6vcml ed rgru u follom:
                        l. Drrmr r, frblhrt -d brrrrr Parryrrr ard lr& Chrr$. 0omw rnall rmltly ru nlu rfur rl|.
                   Fltlrd of .od llfi$s m rh &U      dl&t!a.d b, t t{d! nC E}, !..0.tro1 m.l Lr! dr.&E Ax uilr ilir No.a
                        t. lu& fcr T116 .!d lrEnn st$r*r to .Flk$h br c to . ylts u.ls 6, Iddar, 8orffi &ll pry b
                   tedB 6 ttr &y mhly,n,nffi e e ;hd6 oil$t.. erll dF Nou lr ni o tutt,i m Cfndrt k {.) iri(ly
                   kB ud M6!x rudi s$, srh flofiry m Otr icqrty lutrut:d .rr Iq a &. holortlr, O)xtty l0L.iold
                   DstB{, d lned m c t,hF.rS, lr E,; (c) forly lllard fr ,opsql lnw,rGttaa rJ (d) iryt, tlood
                   iHm p6mlru. it Il!,. Tllx ft.ft. s 6lld 'E slr the' ladri my. u my rim elha rnd hotd Pg& h r
                   trwm rd b qacd tic E&!6 Mt r M ftr r lbd.flfly djad nryAria 106 ny n{uiE fa B0aro[tr axr![
                   .rsEa rndc, da &dEtl frl 8{lr Saxkilsfli Proodw /tct ot l9r,l s uarrod ftm dD ro rim. 12 U'sC I 2601 d
                   rr4, t. RESPA'I sb$ udld br} s ,.dml r.fcam ilfl ntils E th. Rrak c, . hld tmIL if ro, hdri Ey. r
                   ei ttr.. olLd rd hold 9rhdt lo u m d b qsd dld hrr mu* lrd.r nry rnlos $a mdll or Fur& dtr
                   m&o ta6ir of ff61d.r. ud mU. dirn ilr of qrqdifoB of lLl4? Bsr lmr aodrrrlr h r.il(b. rldr
                   *'ffiS[
                    ' Tt Fn& al!.ll br  oo brld by          .m (imludla
                                                 b r ftdol r!m,             Learl s h u
                                                                  tirctudr' Lsd.r)        tdtuhr nba.
                                                                                        m tErirrrbr       &n& rE
                                                                                                     rtu* *ro&    e -bmd   hr
                                                                                                                     brld ty
                   Adsrl rfi.r, -u IffiraL$ly, o. tillly. tiTfi .hB tn t t r ?u& b F.t rh Esrw [ba [.ds nry ]t a ctq!
                   Ed.ffi 6.hofri8 ud TDI)rkg tu ltidt mulU eM 60 ffi* affiuq q frlthth. tffi leilr, l&k{
                   Ld$s Fqr Dmr ldctao lht Fu& nd lPpllobl. LrDoBtb lrqLrlo ouU il.ct r ab.ra Hffi, l-&{ my
                   Fqdar looostr b n t. oc-tim dl,l, fuu'&ddlfidnr d #r tr npodnr rrv'e u*d by Lmda h om*rin
                   *ilt 0rtt leil ifild tBlklHa lN lroitr6 lalmtr& l.lELaa o {ilglot i, m& s roolkrblc      lm r.{r}6 ilrlet 6
                   t F.d. Iad!, ddl fil t Eqtql b Fy Effir $, hE r 0r amlrlr s Ox lrrrd!. -8arw ld lir& nrr urr
                   h witbt ioffi, dl. bi{-r.bll b ldd oa dh h..L lffd.r $rU dE ro [qt!w. wirtru ctyn r unul
                   mnllr 0rtL. Fudr tu.,h8 sdl.r a.d d&Ir to O. fld, ud h. D.r,Dil h r.dl*.ae ittia 6 6a FlrO s
                   ndr. Tti Fm& m p&drrd s i{Slul swlty fr rll uar rsrd ty rfu truiu taqunrnt
                        lf tir F!qt, hald bJl t i&t *..d tlo rrua ,.nilltrd lo tr LH !r trdllorDL hx. Ladr rb{ reul lo
                   Bmc &r fi fiGr ihrf h.eadE rlh fi t&&ma of e{abL Liii. lf tll uau cf l}. hDA b.td b!
                   L.nd, d rdy lha it ma .Iochil E Dry &o E*rw }bon rto dtr, Lcii!. nry r mtfy Eorw h rill[..n4 h $d
                   ffi B{iscr rhdl p{r b Lmds lt mr me*, & E t r" lt. rhlh}ri. EonciE n ll ndo ep ea *[ch!!y h




                                                                                                                     P.gr 2   ef6



                                                                                                                      I
Case 4:19-cv-00138-JHM-HBB Document 1-3 Filed 10/10/19 Page 3 of 7 PageID #: 16


                                                                       I                                                  :




               o\
               d
               F
               E    i&rsith Cr rym Bomwq lhrll ilrltly   rh! li.n or r.l0 om or   mn   of $0 rctiont tol forlti   &ow wlthh &n (10)   dlyE   of
                      g,iehaoIMi6.
                    rh.
               N
               \a
               N
               T
               B
                F




                         t Polxl&r! o, f,
                    tortriaed ln lttir $r|(rla,
                    ?rrClrt,(slr6rD.Ed
                    ladq mry da ryrl m ft
                    L!6dalr stffi rw hal(




                    Eyelr
                        L &t1ril.10} lf rt W lm. it tlu[ Bpor. to lrodc ft|r nryrffi n y b. tur b o6(.h . lu toB r rrpoibb
                    c@lErl|as ( ,rtrd, s'I ffi. d mr{bL ilEa ea Ew fr hrr &r rin{b m                     Bm9ffi dll. rim tbc
                    l:qr&.i rqarq qdy f[ nd sld Nh lou h utllcld m             r prg 6r a.r ud iry'l*[rdm sNd'dfl6, hr
                    fttl.
                      t lrtFr.rlor. Lada c rb td mt, 6d.t rerth ffit opar ed iorFds cf tt &cn - . Ld{f, *.ll rlv!
                    Bffi mk. J ric l&E! dq Flor ro n ilgfiloa roEi,yia rurilr tast 6r &a h$.rilfi.'
                       10, Clra.!$rl* llt Drcc.at C {i Hni q rirln hr drann dhd a cdeil6Ll. to cffiio rirt w
                    adcMix a dls ulll| of ry pEr otoo pro?(g,6 h. m.y.H h lho o(@d.di.ali\ rc bdrly &itnd ui
                                                                                                                         PU.3 of6
Case 4:19-cv-00138-JHM-HBB Document 1-3 Filed 10/10/19 Page 4 of 7 PageID #: 17




               c
               ro
               4
               .l     tEIl   bc plld lo   LcrdB, ln lla !r,(ra of t tot
               \a
               al     lLI|   fcqity h*nnar,       uAaAlt   c   not   $0
                vo    Proprrg h rAirb 6c       fitddl      trhcc(tto
                o
                F




                         ll. Bcnffi Noi Lrl[raai to?tru ly lnar l{ot a Wrb!.. 8rloGln of tln do k qred !
                     oo&rkdloo ot mirdlfi ot d$ ffi racu.a U drb SGrfu 1il6!il rrut d b, ledr b Somric-rd sy
                     ffi     h irEcr c{BoNryar rnrfl ,ror oDarlc o ,.ts rbo lLbr'lb oltln riiiml Btr;ffi r Ocaun/r Iffi i
                     hqs,L ladh rlrtl fir b. cryfi!.i b qin6H mcooOor rrlai uy x"c&t h arBqrd t niiE 6 &iod lir. 6r
                     mma r uknrs            modlfy rEnlr{ho offic $iE 8trdby-Ob sffirio l6nnlfl by m             clB dmd mtdr by
                     if,r a[irl Soqycr c Bmq/r ttffi ia in..or ery futmna b, Led6 h 6AThh3 -r, riifo r twOy tlt
                     d    b. a[iH of r F*hrh lh, qr]oh| oluydftl c rulily
                               grm
                           It, 3lffi ud
                           tr,             ld A!&x
                                               Ardfr toodt
                                                      Ecudi Jdtrr
                                                            Jdnr rld  lrrrd Urblxtyr
                                                                  ril Strnrd              Co.drm, Th! ovmdr rd lllmll
                                                                                lbblxtrt Go.drryr,                    lDlmts of tht.  thtr
                      Sdsiv l6tr8i r $.n btul ad to.fir tr ffi              ud rrrrm of fsikr rnd Bffffi. .!bhd ilc ffivbh6 o0
                                                                                                                       1o
                      Fr....r& 16. 8ffi!.r" 6yilrl', !d rrnsre eU h joil rd rvsrt lny Eilroll.r u6 o.dd-tb S.@tr,
                       lmrymr bd do.t ma ffi*. t{ Nok (.) hcodrahrrtli$oxlu imM 6ly ro ffitre Dtr-tad ffi ttri
                      Emnrt lrrrmt h ttl! r?otdt urdo di i@ otfb lqtty lnpirnce tb) k rii'rjoiifiEitrriiiGri'ilr'.li
                      *wtd by d*! S.qrey hermc rd (o) rrru rh{ L{rdu lad.!r dr{ oirim dro mjro qirr(;'iiltt-hrb,
                      , mrL. ut rffiddlm silt Efd lo th. tsm of thlr g4c{rity [rsud c ir Nda *Ina lh ams*i ms*
                           lJ' No{c Aly mais b BoanoHr pr.yi.Ld 6r b 6ir Suitt l[tilrr.if ttdl tr du bv rkttwhr I a bv
                      DIt!| I by tb* cbs rdl uhs ccdlcrt} Lw ftdrtt. qr ol raollo nd. fi. u*G lsrll u aiald o rli
                     ,p6ta.V tdriu r ry ottr rdd(s B(}ffi OdLnis b, ML. ro lra&" Aff mrao E LiryLr           l&d.r *dl b.ltE
                                                                                                                        b. dE b, ,tn ftn
                      cl6 m{ lo Larda,/i r&6 ubd hryd! r m-adu .alt6 llrdc &dilLi bv mrr.                dld !o  Eam-- rtry
                                                                                                               6 Ed?row.     l* n6dc.
                                                                                                                                   i*tcr
                      Fovld.d frr ln ttlr 3-eb lnfirr8r d.ll to dB;Ed l. ttro ldr dm b                   t dq{ic!tlmrDeidldir
                      ihL prryrpL
                          f* Gilratrt
                          l{   Gdr.lrt l{f|l{ri s.mDely          g€m, hrtrH
                                                 s.mt&ly Tbb S€Btt,       r!$rH ,n        t iovrE{
                                                                                    ,i.II b. t      te taararl hr. h rlrc cvcn rh* ov
                      lro{Hs                           l,{iumr d Sr
                      FrcrHs o ctrrE of fth S6{ity l,{iumf                   ronbr
                                                                      Ndo roltha
                                                                   $r lildo          rlt rodk$|.
                                                                             loltha rlt
                                                                                     r$   rodlobl.
                                                                                          ror      hri^ si
                                                                                                   hd.       cm0id t[.[
                                                                                                        rett cmfid tLfl mt  {f.d o&t
                                                                                                                         mr !fr.ct  othli
                     trwfrl$or0irlcrLllnrm{t6ahcNs!f,lcieLfivrnatr6t-*tt$Org;nJlfihrrevitin.               TofiltcndLh.
                     fEvttiil of lfta &oriry hlttmil trd ti! N& E rL€hod b bc !!wtrbh. Thi. hfrr;*r llrl t qrh&d E $r
                     pEddElutatimofledd.adrolBtuNr,sluhdmaEahcmtrsrvldrilrcdrurovhhEh@L A[r*ffitDd
                     .leis InnEd h Olr iBtuM @ couphd wlrt E &rH Bd K ircrHe* bduh c dlffilq $d d* rit,lt nd
                     Mqlis [ovlhd
                     mqLq                  hffir
                             aro&Ld h Olr hrErnea     l@lxlu bffiltd
                                                    m sielliw  b ffidi. ffiikd
                                                                        ffild.d kbr h
                                                                                    hr.
                     . . lL B.m}a.rr C.fr. Botlmr rchrDwlodt r mclp- of ur cdnfmnd copy of dE Nolc qd of riii Sccu.iry




                                                                                                                       I
Case 4:19-cv-00138-JHM-HBB Document 1-3 Filed 10/10/19 Page 5 of 7 PageID #: 18


                                                                        I                                           I




                F
                r
               6l
               \o
                &
                a
                F




                          NOlTt.rNlfORm COVINANTS.            Eom*.r.[d lrBdr tuillr.rclEtrua rnd.St c u &llo*r!
                          22. STTOULD  DEfAULT ecu ln lhi pcrfomtro o dirhu$ of toy sblhrlio ln lhls inrlrumr[t or rccurEd by-lhir
                         lffi- il JrBld w G of 0! ffii.t irDd r AoM di. r tr dchla rn imooDctrrN, * rlold r, @ oI 0r
                         a mi.d s 8rffi ba rll*i*trd h bmfnDlry s d*L.ad s lsolm,. or frlL q dilffird h h. lsofil.t
                         koE Ltil{. r & ail6c vlrtt ff ,i6orn !od.a. eD! (t) dele lla cr&a lmBl orDald filg ilc lqa eit uy
                         brldi* D lsda li*i, 58d mldndv d* ea p.y&lq (b) f( tto sml o( Donffi iH rd F
                         ,illb.iE6       rff rrdr br rd0lffi      ef xd ub to6.atLi c{ or{s tr Bal th. Ptofa{l'r (O uro.PflB{lat D,
                         a !.uraii[ otri& iirnm. dtlutr oltc erdrsi md ulhm ilik! olnrttr of sE lDplkdloo. im. eta
                         ftid &r
                    Drirird    RE tu pr@. rfth
                                  tr Prlosty.        tt! wl
                                                         l,gl ,omr
                                                              iffi of  Edw hb l{r.
                                                                     orEdB      Un .er    (O td*lrs
                                                                                   ct a., ld!  folcb,a ilir lnrrttmt E wiLd tflh s
                                                                                                       ihb lnmttrml
                                                                                                         r trht lrw- Fvid.d
                                                xllb rhr
                    b'y le. ed (r, rnlbBt rii {d dl ofiG &in dd rffidis podLd hrda , b, pH
                      ' ,J, ni ircedr off4wb{ra r&-ll[ bc rrtrd 5 6c folowbf mti -b arB Flml                      ot (.] colt &d srp4!.1
                    lEl&nl o ml*hr a cffitvln wlili &l lrorltun hts0t o) rry r&r Dm r!{ Ltd D, lm or r mcatsl, (wl lo to
                    { dli. (.1 ll. d.lr-lvld{Ead}v-Gc DoL dd rI tfit Drahs'E l-drr ffild nailt (d, h&tLa 116 a'f ,6..d litrlbsl
                    tryhvbiicr*r ryrroti ro!.i{r, q(.)ll L.id.ft o}rh!. [roOG hd.H€dmolDalffiryhltokll{l*, utld(0
                    riv bdrrc ro tom. At 6c*biw o{s rl. ot atl or &y D.rl of $r ,rercrly. lrt(b ltrd lg ald mt lid
                    nrishu x rsrutr .rrlmylcy Ltflktr dnofecFfifsrrnh. brcldiuf rnheolml ooJtyd&orDmK
                    6vi.L 6 Ltidn. h tr *&t drar&rd $qt,
                         If. 6om{s rfffi *l lad, vl[ d b. lasd ], ry rrlt llt , ,t!ffi 98. httt. (ri pov*ftrf rc rlhdc\o{
                    ffiirl hffifrd o cuothtr of tu Protdtt\ {b) rdutha t hffias t( u (c)               sbr F. I &m!!c, ,odrmd
                    lfiirhl il. md rls6l & dr onE rilhin ttrhb au.n dft- ru, t bmdi.                        rwfbil| r! d.r loruE o(
                                   ilhrtnr ry rfilr of n{ostir u ,ffi$loo 6lbsl{ rry fixsha& nI, * (O Un]iif lt cd.rsier
                    lisldfrG (O-u!r!yutriuoh0o$.t!.hdtrilblos6l]talarycn
                    flttdrknt                                                                 $.sr.oodlloolaTroY!8anBr&o(litt
                    korry r r rl 6q-em. DwirNa 6rfmt miE to lostll eaarq ixi n lr hr. Boron( h(!by clttoit}ll.
                    srl'rra 6d Mwyl dl rulal lEdtoaL * diffiiill4 of datail &$ry. d aull.ly.
                      -'i{-i;6;:'-u&-ifri6iiortrdrltomrrra\ .{t , rityittd d tilfl. rh si.ttrrrt . e 8olrw'r rrprora rtrll
                    #s ed n& q iwrd n l itlnlMo o, nLd, fli{lclo. ad t!trsiNho io 9E}.r lbil Frtsl }o fE
                    mrffioxa.rd
                    '''-rc, itoen r othIRi     ll?.t65
                                       llrtlrl.v lrareont 116 q m ridnt d. ffi.6.d b'' effi .d r.orfi lordd *lA
                    tilr S.uiu lausmf ilr aovril$ gf   .rd lErlail.ilt of *t tidrt rhl! bc liillaaltsd tllo ed {rllt edat ed
                    .wl@rl in M         .i l.Enr.$lr lht'8qit h*tmt{ o il &l tib(t) w . ,( of fir lBh, h$,wm
                    ICt   d.+rrnrhlof,l
                          O cndmhlm       Rklr     O Phnod Udt    D*lopmd     tl&r      tr Oftc{, lipeifr]




                                                                                                                     Prtc, of6
Case 4:19-cv-00138-JHM-HBB Document 1-3 Filed 10/10/19 Page 6 of 7 PageID #: 19




              N
              (a
              F
               o
              d            lY   *lON$10 O&Ollr,   8ffiow Hprs nd       ttH        lo   l!. Em rd     .ouu!   or{rl$d   lD   prttt I Ubu$            6 of   Ull
              F
               *o
               (3




                                                                                       Ito .lhotlc&C {l.t                      6sdd orc &otoltrJ
                    htlnn!ileti.-lqlI-&yof                   -J.nrm-                        . &?.,      -u. -Ul--
                                                                                                             hl.            frodndd.ld,
                        1yITNASS    ily trud dd of,t itl $rl rhb rlSL-*           &y o,

                    {sEtL)



                                                                    rrf,rrlur!grtTtMll{?
                    Tlp 6m of thlt htatsuilill wu drdhd b,   lt Ot&. cllt O.!.d M   oair
                                                                Orlt*tf6oflrdOr6!doairl,hl&d 8hb Drpulmrof                               Arrlahurt &d
                    6. drsid h 6c tlek tF€ ie thc tod        E imtC [t o urb O. at.dh o(
                     .r.    n!*! qftErglt                *
                                              (rr...)


                                                                mcoEDln'3 cERmncAtE
                    STAI!       OFKBNTUCKY

                    COUNTYOf
                                                              )s:
                    l,*.       l;clntof6sCmry                                                 Co(r&,   lt3couryrfmE         rlo   Briilrnil6t
                    lbmlrirtrortrlc ws il r!..-*                     dryof   #
                    lodrnl ftr mrd __ .a         dolooL      _M.,   riilron       U*   m!,   *hh dE lbrcgoht sd thl. Fnlflcrt      ,   l[v.   bcq dul,
                    6@tdcd h ,ny olllc.,
                                           -
                        (}iva uda mv hud tlrir                         d.v   of


                                                                                       Ar*{             CowtyCwt
                                                                                       By




                                                                                                                                       P.to 6 of6




                                I                                                 I                                                      I
Case 4:19-cv-00138-JHM-HBB Document 1-3 Filed 10/10/19 Page 7 of 7 PageID #: 20


                     I                             r                            I




                                      Dgtarr I - Ltdlt DlScRIltIot

                   A cerrtln lof, loeat.d ln grovldenci, rt th3 Intersfcr.lon of
                   U€rt6rfi6ld orl,vo and Soutb foxl,ell lr.nu€, a.l,d lot bGing tha
                   Alvtn and crlvln ctoen IoL {08 178, p {31}, and descrl,bcd}ymetee
                   and bcufidi ar folloet:
                   B&qlilirtng at an lfon ptn 6at on lh? rnuth.ast rlds o! WesLarflc.ld
                   Orlv6r ,l !a{t fro& llra cantar, .! rha back ef th6 ralrfing
                   slilssalh, rnd tirg norgh*at! rlde of south Foxysll lvanudr rali
                   poinr b€lnq ths polnt ot baglnning, rhonca Hlth rho routhsrtt stdc
                   of, $estertleld Drlvr and the back of r.ld ol.d.fl.lk [orth 25. l0r
                   33r'Eaat. r dlltanc. qf 66,28 f€oE to an lron gln rsi on thc
                   rourhrrst, slde o! IotLs.lfleld Drlu! at ih! bssk ol r..ld aldaralk.
                   a corner to Sarrh Thoilts 58L. (DB f05, p 2591, th€n6€ plth rhoard
                   south {8' 30. 00" E ar, . diatirca of feS.aj-fret tJ.n-i*on-pi.
                   ret ln the llne of tloralea .nd Arthur nrltess (no rocor.t touni) r
                   ihane. r.irh t{ilrigs souttr 36' 30' 00i noa!, a ;ieran; oi-tr;ii
                   f€st ta il} l.on pln r6t on tha notthcart rld$ oi $outh foruall
                   AVlnue, thrnc€ rlth the oorfherar sldo of SouBh Foxrsll Avcnue
                   North {r' 27' 12" frost, 6 dlsr.nc. or lta.66 feat ro rhs potnt of
                   b€glnninq, sild dascitbdd trict conrd.nl'ng 8,209.t? lquaic !rct,
                   nof,e dr lsssr purruant go a suryey by retrh 9{htrl!dgr, },,8 t33}9,
                   0a Sept6n5€! 13, ?006.
                   Bcing ths riltra p:operty. convey*d bi Calytn gr6in ind hls wifcl
                   C.rolyfi .tqnr Cr€illr. to Alv!4 Gr.rn by dr6d Calcd Iovenbtr 29. 2006
                   of record ln O€ad Booh 26t .,     psse   \998 ot   che Sebstcr iounty
                   Court Clark'r offlca,
Case 4:19-cv-00138-JHM-HBB Document 1-4 Filed 10/10/19 Page 1 of 2 PageID #: 21
65198/2gA8 89:34                2789267494                                         hRCS/IJEDA                                      PAGE 85/13




      PoruRD3r$t2                                    I]dr.i Sf*rt D.pt*uolt dAgiarrlfirc                             P6;61pprwod
      (RFU.   t{)6}                                          f,nnlEoudqSerlcr                                     OMBNo.C61filT2

                                0b             sIrDslDynDpAyuDNrAcmDMEIrr
                                                                                                                lcc.,,nt   *I
      Ody     o*   gmt    :bddtcrrccurd R da rl,UcctDmrrafttit.ldlgFot. ry. ncrgrrcth oqlnil rr0rc
      cbrin;of     fuflanAgtr.yloobO.bilrtxrstn(hrofrtrdtrorffilh* qorllfrlbrpqrucr r-irrg {fi1tN.f,i
      L ATGFiEdrmdcrrctioo J2t oflt+IlortBAaof lgll (rl2 US.C. la9L). otudV rrdtdnr&oqdmrri6 rlom
      un(k rdo ,02 of ttc llort3 Act of 19{9 ir nppDL s rhc C.oqm unm Ac rfifodriol or mooe4ooy of tDr
      Brtty epfaq. Ddncd uoq4r prr/uti rlrc fuhdd r nbridy udc ttb rgtwrt
      e 1,h6 I fttl 6 clqpy      rE   dt|t tit& b       L rilr. trI rf,ane q oiFwbr pry h ful, rlfuuI Etl|ir
                                                     ry hru, rcqtEE
      of   t6sd sriru: I                            rlcrFurt *lll lo -lsr|ltd hg pryw*of,urp oa Dc
                                mryf, fu nefrg, fu @rtsl           of
      tttktod, huttllrrlutil6rcptvystty Lall*glr0ysldorrr*rd. lfdt&trA tsGsvffiilfrfiqrlg erabt
      nbor&udhtldluotbcrclodoteofodrnrymrEit0ilmtlfuGovamtirFidinfu["                    &rdnredam
         dfrutof rytrc h r oprhrr tlo?tnr wm bo diE(rEtd 2l9[ if prill h fltlr,tb of lrhnsrt
      clrcr
      t. Cr:trleC Otigiirl Eqfrr.
      FrllolfiHctplorqtrcUsrtntrtbcry*trrrbro&mhpdutbtiuofboqrwrtbUil*ron,*lrlclri;
      -tetooo'ryld.rpsphrad+cclfrcrdor tfttolmrirloluttiurldyfrrutHtndit Sclt-Hcbnogs,u
      uu&dryrutaingltrcrrirtntrodffirtvrtl,rrll otlahoncbnroou{lrodhbrrrrbco,qlcld.
      Pa   rll ota tnrrdi(!$ frr     Effir   1lebr   i   tlo lwrr of lhct
               Sd*    piEc.   umucdmfir[rbilirdon qd.          *   hEl of   lh. 6rq   rtricftrrrr b   qfr]$lc
               OR,
               Apprid vrb r d.i!r&.d a h &lc of ho rygonlbDliSrfror.
      If trrptror mur tEhnldiB drlirdclsqrr ifrn crinirjma-ftlcy dcr*cr ttrdb*itDoqtrdra[i!8til tot
      br{b.ucdwirhAlcy Indt llEnrbvrbc?i[trrblorcofdrqmirdv&oorG.ffitshdr dphr6E
      traisdttGdb.
      Uubrrfirofpgorylocdrg
      800     rrlt.rfl.lA Drtvc                               _
      Pnnridrncr, R'!f {2{50                                                t   g?,500.00


      Irsf!tuLril.                                                          I           ftHtt
                                                                            i           Bdatt
      Lan Sutcnturr      eturbtc llodti      Producc                        t           Bddty
                                                                            t           Eddby

      Lcr hd Dadopat Singh FrrtiD, tiu tlit5 Loilt                          I 98,300.00
      Eqrrl OtlsinlE$"ly (lfnogriE rcoD.rtu !')                             r-6lT-
      lqurtofoftio tErytt                            10.00                                   r
      (D*drO R CtiOrS ori8i'd qrity ty tu Erbt ithr)

                         Ec.e@aifrll b]r gtjectbtE?tfi.rlDrtri4prii! Sornu*tborq*rt ic
      d tfelt loanrr@tsrlriEro
      wuri *odilt                                trrr arlfa4 5 tEeE tu .r b.itt rdd t y 0Etrts*
                              b do fdhirhs fqmL. DMdr Ar Drlutg:f
      of6lqaloa13UEI$rUfurrdltyl00urlcrrdmtt D.uroflh.ounudingtrblccofopethotri6gcilt
t-
     Case 4:19-cv-00138-JHM-HBB Document 1-4 Filed 10/10/19 Page 2 of 2 PageID #: 22
     gilAOl2OgA 09:34              2?A9267AOg                                        I.RCS/I..EDA                                            PACE 85/13




             5.                                                           Avcrpiumrran jrid
                            odr
                            bor
                            (nfiloditrt
                                                                             el        3.1      'Ll
                             0" le                   -ro .J0 .r0 .r0 t                                        32                       .il
                            60- il9                  .50 .50 J0 .49 .*2                                       3l         -2t           ,il
                            110. r?9                 J0           .r0       J0         .,.t     A             3{'        ,20           ,10
                           tm. 23,                   J0           .r0       .41        .a       _x            ,26        .r8           .(B
                           2tE.*e                    J0           ,r0       #          .Jt      .33           ,U         .t?           .09
                           tm   -35e                 J0           ..,       fl         J4       .r9           3l             I,l       .09
                                                     .*?          .{0                  .31
                                                                                                                         ,

                           3f0&g                                            J6                  .26           .19        .!3           .09

             6.   CrlaBrgf-Tulc
                          C\rrEnttdrt*Elr!
                  l-Ess
                      Othrt cu d prlc lirol oa ndudht lfurfiDL hnias pndu.*.'
                      RIISEdG,
                          Rorul[Lcloqhl corB
                      hi.cpl{tfuitrtrtnoiit*,
                      OtulnlquiU (rH{lmt}}rd
                      Cq,itd bpit\lreilt (c 7 CFR Ft             3JJO),
                  EQU^IS
                      Amdrlbn vch. fll ffi         ir e podhrc   tdq      coldtc.)
                  ru/|ES
                      Frnonjr       h    4rgpel   $f rppl{crlb),
                      hlwilge h prrgrrpt t, rtd
                      Rrrun on tonurr*t orighrrl a$lt (l$t{ . Fom3o h prqrph                    3).
                  BqUAIs
                      V.hr gmoir&n           rtiar E rrytG. fco?Cc           l!!0 cqrdr hc   lm     of   tllr ftno   c
                      tL@ElofluDdarrGturd-
             Buorurgrr                   tugurc b 5!c]dro rtfr            rirert
              *, d,
                                to pry                              SL

                                                                                                          IIe
                                                                                                                    06 - 0e    -2003
              Eouvrr                                                                                       lJ!ts
                                                                                                                    or-on-?oon
Case 4:19-cv-00138-JHM-HBB Document 1-5 Filed 10/10/19 Page 1 of 4 PageID #: 23


  Asl0tlzsoB 69t46                         27A9267448                                tRCSII-EDA                                                PAqE LSI?I



   ,ornRD 1e{0l0                                                                                                              lanf4guli
                                                                                                                              OUA ilo. 6?&0t]':1
   frv,700)
                                                        uillllD !? lll gE ARrrlllt oF loilcullutl
                                                                  mn Lrlorr$totERYlcE
                                                                PROTISSONYilOIE
    Typedlom sEetrolr
                                                                                                                          rAilalo
                                                                                                           llrlr_        &td
     Loantto,                                                     b\                                       untts9bbslAmllae
                                                                                                           lr-
                                                                                                           11(*,                   .. ",-.
    Drb;            ol/ro                   20-9?-                                                         U90A Rur$
                                                                                                                                -,20--
                                                                                                                         l{orrrysmbx


     lrovldgacr
                         (clucrflr[
    BORRowErs pROMISE TO PAY. tn rrt m                fw! loen ttrot I hrye ncahtd, I gmmbl to p.y to tte odor o(h. UnlH
    st8lsot^mrlc..
               -             adlng h|Euoh thr Rurcl thurlng Serrdil (en<l lir ruccaraon) ('Oovrnmant')$-f*.fon                             -40"--
                     rfi.up.llb pll' rn€ll|t
    (thb arnount lr ollSd
    $fiEng$f. hryt{ffi b.du35pdolUr 1ppd{plnfil urdlhctull.rnourd.o{lhtPt{nd3all{[llltrl-Prlr-                                               l${
    ii.ililiff;|ii[ffi,r6ot._-!,ztoe
    rnddlrranydfiultdsaclbodbekil.        -nnrrnirertrtccquhedbrhlrrrc$onLtttlilorlxlllpavboth
                                                                                               A G
    pAyMEilTS. I agrrs b pty prlrclgalmd lnlild uJne ono olhnaltrrulivl lndiots bdolr:
                                                                                                     -        * ?
                                                                                                       '
        t. pdndpd rnd htrrlt pt irt,rB !hr[ be rsnporlrl]y drlbrd. Thr lnbil.lc*,r"0 ro . 4$&h              ,rnot'
    rhlt b. tl'dd to ha princrfr, The rr erlrtdprt rnO Lsrruuao gotltmmcnt
                                                                    hfurgt*rCl b. 9rr&h ln -$hfutrr erptllad
    fi|detrnonL on h. ddh mdca.d lh. iG Uilm. t ruthai!. h.
                                                   an                           b sr&r lho amamt d rrdt nrry plndpal
    r,".* l.D.rm.2l_, rld lhr          Imunt  olsch   rugulr  lnrbllnrrb ln lh. bq blsw when rudl emount hrv. br6tl
    d!t!r,rffi.-l ryor           Uny ftaCtprl tnd l,ttatlst in htbllmfiE.l hdl$.d in lh!                    bor bElow.

        ll. Psynt€rilr           ngt !o rr.ll}rtd. I serr b pey plndp.l and inbracl ln
                                                                                                                                      r   liltlclt   d ln
    It'le   bd hlffi.

    iIlHlil}Hffiffiffi,l*innr*on
    ffiffi;:iEjftffi#ffi nrtffip+,inarr       iurtri                           a;ry nmtr      unttl   fhrrr
                                                                                                              #t,,30qqhrrtlfl
                                                                                                            glld rll ol rla
                                                                                                            prlndpal end
                                                                                                        -lndallfitntr
                                                                                                                                                   nnd


    eno                 arrrg.r      dstb.d DGlou tha( I mry      hrundr thL nob. Uy monsrly peyffi0h wlll bc rppllad lo lnt3r3d
    bafor
              'B.lnclp.t.
        "nyine.             tlin      ltrourc          :.0
                                                    , al,q ; I rtll
                                                                    out Inounlt undar ihlf noh, I wU P.y tlrBs 8mounts ln tull on
    thil dtb. r'lrlch ir crlld the'mltudiy dab.'
    lry monhly    p.Flrttulll        !.I
                                JOI!^o3--.                         I   xll   mnko iltv   tltotritlyfy-l]
    fiRfg. .r, rV rntrrr.g iCit'*rnr ,                   "..-,,       cedlLldphrtfnqrj'tdlyfrGovrilllilf
                                                 -
    FRINCIP L AOVANCES. il h. .ntlr. trlnclpd anowt ol ha lst h mi xhnncd i l|lc tino ol loan dalngi
                                                                                                               thr
    lunadnnc.d bdtno      ol0re toon will Ui frinrO f my  .uqulS   p,rwtdrrl  ha Govrrnant   let!.1 b.he  adverw.
                                                                                                              cu[
                                                                                                                   Tho
    Govcmmcnl muC mkr hr 16vrra povtd:d frr $tllrrci f niucrlnl              tr en authorErd gutD€..  lnufi.r
                                                    ar lhe drte ol 6c edvlno rr rhili ln utc Rlod ol Adv.nc.l
    iffi iin tril ir*rnr , 35h dr.n61 UrOlnnlngrmount
    b;m. i*tl.arlra hr Gov.'nmcnl b onlorh3              rnC fir dlht idvlloc t! thorn ln thr Rrcrn dSnncsr
    nfor. I .rrthortze lho OowmmJll h GrE ne rmouil and (lt. of rudt tdtf,ttd on 0le Rsd d AAanan'
                                                                                                        lt hlbr ttc Iy?G
    HOUSINO AcT        1ea3. Thlr pomirray nols b msdt ptntlllri b 0tli v ol Urt l{oudng Ad d 1940.
                            oF
    ; htrffifirja  ri g," iyp"   oi Lom'  bddr   il h! bp cf$l! nor. Thlr not rltoll br u:blsde  h. prrnl     rgulttlon3
    ;i.a Goflrl,ltrnl mO to tia tuturt rtorriilloil mt hboilEt0ntullh trL ctsaaa ptoltlsloffi dlhb note.
                                                                                           bdT:rlgf"*lg:*
                                             orloire o. u rqrqt r r@hc odr rrltb mtln& i -irrri to
   ffiHfi ;jffi;ffi       tu il-;;fio-;r.r-i
   iffiriffiirre-qidrd;;E6-i-rrAnciorr-lilatdrsirrrmr.'pidsdaildtllaEdrtrltil.'od
                            irbouitr-
   cqlq        rf m*tf      6tclD.tdo.rof




                                                                                                                              ErlhrviD
Case 4:19-cv-00138-JHM-HBB Document 1-5 Filed 10/10/19 Page 2 of 4 PageID #: 24


   o5l0U2A08           a9i4o               21a9267A08                                 I-RCS/I,JSDA                                              PAGE I9I2L



                                                                                                                           Acc€uar     rl=
    IATE CHARGES. ilth. Govrmmcnt 116 rct llcdrrld lhc tull rrnounlolry                                rsrhlr   prrrfl.nt by tha md   of-Lltl.yr
    *cr fi6 dd.        ll h   dll'. rlll
                                    I       pry   f En d!l!., Tlr marnt d tu            cl,t6Q. u,l[   b.*-----J--          psloanl   d    my   ovlrdn
    payrtranl   Ot   pfinclgd rnd       lnrrt      I   wll Fy thb cll.lil. PtomPty,   M    orly otEr llr 3tch isb p|ynent

    BoRRgwER'8 Rlgltr ro PREPAY' t h'Yc [r r'ght b mako poymonts st Prlnclg'l        un' b'F{lt h'y    dtr'
                                                                              'l ''v
    Arr1r1rfitdprt,Elplmlylkno*n60?rop(yfttsrt"Wtrnlmrkttprgry"mt,lwilltllti.Oarffimcnlh            'n
    urltm th.a I rm mting r P..FiYmnt
                                                               I
    I mty rn tc a ftJll p,lplymdlt or partrl prapeymonl wllhod pfyln0 any,rprytmnl ch.rp. Tlr Cov.rnnunt wll uro
    rl! ot ny popeim'anti ti ruOuo f,ro mounl A Fhcbd th.t I                       ot
                                                                      utfi hi. i&ta il I milt r p.il{ll Flpaytrrd.                               tttr
    wln   U              tir .lu. frc c Lr [re amiuil of rr-y monlhly nfmrnt ynQl tlr Gocnmnt r{clrl ln erltttg to
                               tn
    hooc  "tiArlrifi
         dtangrr.-nufeyrrerfr
               -prpceduner
                                  rll b.$glH E nV loan ln rnoofdlru wlh thr GovtlttfiGnfr ttguldloru and
    rmounilng              in ihc on tlrdSr d ralpt of tl'. prynlnt

    ASSIGNMENT OF NOTE. I und'ltilld rnd ler0e that hr ooprnmcnt mry ot iu tlfi. lllEn o{3 nob wihal nv
    cmeolt. f lha Gov*rtrnant atllrL tha mb I wf,l tlrtr nry pynrnlr to th. oslignae ol lhe ndg and ln rudl Cil
    m trnr 'Oovinmenf'wdl mean tho rrrfinrr.
    CREDr EL3IWHERE CERiIlFlCATlgt{. I oilfy to lhr Om,tirtncnt llul lam un*lc b obbln ssfildanl (radll
    6om olhsr ooursao at normaUo rda..nd ffi,la lfi tha putpol* E whhh til Oovrnlilnl ii glvlng ms llils brn.

    usE cERTlFlcATtON, I atfy b rha                      oorrnmitl     thd ihc   hnb I rm borowing iom &t Gonmm.rt rlll onlv b0
    u.ld lor purpol.i         rllhrllrd      by tha     Offittillar*
    rEASg OR SALE OF PROPERTY. ll thr pfoeaily Coiltld.d, lmpu,.d. purchtlcd, a nfinmoed Ulth thi loen k (1)
    rraraO or nntrC $th en oilo.r to pulctn... ia titlrC u rfffC r*norf opmn to p.rrcl$t         S ],tn tI longe'     t'
                                                                                                                     (3)                        r
    lrrold or tth b ot;rlrr'onvrfrdd, voluabtlly                   r
                                                      inrrdunHly. he Glovfilmgnt m.y il }L optlon drdra        rtthr                  fr
    rsrneining ,nprtO Urtlro oi Urria,n imnrrOlirty Or,r rnO pryaUc. lf hir happanr, I flill hew b lmmrdlatrly
                                                                                                               pay oll
    lh. fitlru loin.

    REOUIREMENr TO RERMNC! Wm{ PRMA1E CREUT. l.era b Frlo.lhly Fwidr thc Clovrnrsmrrfft
    i,r*ilnguon liE Ctonmmmt mt|..t rbout my finrncltl .h$lon. lf Utt Ocnrnnrrl thbnnlnot l,1d I on gnt a loan
    tun r nrponrble        cooprretlrr ir prtvrr cnd[ lourct, tudt S t blnk or a crrdll tnlon, .t ll .on.Ul ]tt€l tnd tsrflE
                'purporcs
        cirnlnr             8S lhl! toan, si 0rc geuflrnontb mqugl, I rlll apply 6r rlld *dapt r lorn ln a lulll6l.ttl lmdunt to
    pty thlt nofr fn n ThL nquhanurl b mi spply to any oslgnc who olgncd hl8 mtt Brisml b taclldt 502 6, hr
    'or
    HourhC Acoll0{0     '|. b 6mprll.f h rrty ldr dtlF.y4nattttblllty'

    SUBgtOy REpAyilEtttT AGREEMEffT. lrgr.r b th. llPtfnent (ncaprurc) d rubridygnnhd in the lorm of
    payrncnt arrblanco under lhe              Gortmtnmrr nguLlh,u,

    CREOIT SAIE         70 NOtpFOGRAm BORROIIvER, Tho trot ldm. of                          tlr   prngrnphr     .nlild 'c'udr   Bccf,hcrt
    Ccilmceilon, rnd n.qulnrilfit b RJln nct Sth Pthr.b CIdl|. rh ml epply il lhb bon b desrllhd ar a
    norDroerrm hfi puilulnt b :fttlon il,z ot lltc |buaing Ad ol 1940.

    DEFAULT. It I do na{ pry thr tuI ernourt ol aadr  rurfr[ prymod on hs dah lt ls du.. I wlll b. lfi dlh*[ [ I lm ln
    dftul     Gflrnmnt ;ily rnd nr r qtm nohr rlltlg ,n lhd l, I do nol p.y thi owrUue ar€unl by . s[ln dlll'
              Uta
   in" A"ygrn"rt mey rcquhe m b l,rildm,y ray ttr fullmount olur unpald !flnip.l, tll m inltt*t llll I ouq md
   rny Lt chrgcr, hfuui ulll cartnue b rsuc on pt dua pdnclpel rid lnifrf$. Ewn lf. d I llmt rill(t I rm ln
   deirult g;l 6vrnn*1 dol mt nqulra mc to pry immcdbbly ar dcaotberl h the Prtcrdlr rnlrfiqr, ht Go,t mm.il
   UtirUitrrtrtrd0htb dDto i?I rmin tlrlutt i i lrtcr oaa rlh! ooYlmlltrrllr8 ruqutul mt lo immcdrtciy pel ln
   tui ec aercrtU r5or, Urr Co,rmffirt rlll hltl| llr dght to !. p.ld b.dr ry nE h Cl ot tl ciltr rn.l aprmce ln
   onforang nit pflcfrtbsory notr b fre s,fint ilot pfohibtl.d by Ielicabla |tx, Ttpfr rxpmf$ Indud.' ftr arrmflc,
                                    iat.
    'l6lonablc.ianEyt
Case 4:19-cv-00138-JHM-HBB Document 1-5 Filed 10/10/19 Page 3 of 4 PageID #: 25


  aal6rl200g             0e:40             2799267804                                                  mcs/r..rsDA                                             PAGE 2gI2L



                                                                                                                                              Accqu'e   rll
   NOTICES. Unlxr rppllotblr lrw rquinr r dllhrni ,nrltDd, rru rdla. 0nl mud bo llvcn b mr undrr hb notc uil bt
   giwn by dflvsrlng it or by mr$lng [ !y nr* dur mrll tq me al tho pcprty addrrr lbEd abow s al r dlllsrsil a*herr lf
   I On fie Gorrnmrnt o noUo of ny Otthrent ddCrc!. Any- mlloo lltEt tlrrd bc ghiln lo hr Oowmrrnt ul! bt-|ftroil                                                 tf
   ,relltp n ry nrl org ntit I t- aor;rlrrtr rf .UpDA nt{frl Eeu" lffi gtr"is
    Porr of,flcr por 55Bqr. sr.- iar{lr. rQ G3165 .                                                     , ,atlrdt[rtnlddt             trltla'trghfilnoilc.dlrEt
   dlll'lntr.rdx.
   oBuc^nol,lS oF PER{IONS UNDER THlg NOTE. lf fiiOil tm Oil p.run don! lhil nclr. oedl p*ron b Mty rnd
   pcmn ly6il0at d b k.ltr rll 4 6l promb* rnao in tit mb. includine th. E[mhr b pty h. tullllnout{ otrd'
   Itny pcnon       wtl b r grmirtr, a.mty,                     or   rn&orr           of thh no0r L     a[o obllgrLd b dottaL lhln$. Tht GoY.rnmoni
   mf'rne6           t11   dghb-undlthia rrotl fg*nA                          lch         c rgrln* rI sful lolether, thlg-nroanc fiat any
                                                                                      parron lndivHurl]y
   oni       of ur mry   Arirqurra E pry r[                of   rhr.moufi ornd uild; lhb not.. Tha fin tmrrf rhdl rhr b 0&h
   puun dlnlng thll           nola.

   WAI\ERS. I Eod Bny othr pcrron uiro har obllga[onr un&r ttlt note taiw lha rtgtth of precnlmtnl lnd mtla of
   rllshona. ?ns.*nisnr mirru [rc rlght n nqrif fic Gbtrmmrnl to.ll,rlnd p.ynrnl of rmounb dul. 't{olba d
   di|ltdtaP      milL      thillght       to   txunr rrr cornrmril b                        elua   notlo lo cher 9.fiont      firt        dr hew ,tol boan p3id.
                                                                                                                                      ernourtb

   WARI{|No,         Ftlhn b     lrrlly         dhclor rpcurrl nd trutlfirl tlnrnchl lnhmrtlon                                 ln ostmrtlor dlt my lolr
   rpgllcrtbn mrf t|.ult              ln   llrr brlortlon ol gqfrm    r.rnunr ou?riltltl !.lne tshr.d'.od                                        !t   drn-tlg



                           Bono*u      Alvln o!..tr                                                                  tarffi

                                                                             !lc.l                                                                      Scrl
                           8orw,                                                                                     Borur



                                                                      AECORI} OT ADVAIfCES
             AMOI'tilf                                                            ltolIhtT                                         AiTOU-MT                NATR
   fl!t       71t ANI                               la'l              flrl                                               t(t   a,

   n\ t         4f lrtr\                           t''!t              nol     t                                         ,tat   a
   /rli        A'-€/!ar                                              ,lli tt                                             rnl
   ,lti          1Ul                  -tLt*llrQ                        rrt                                              rtlt t
   /tt t                                                             nit     tt                                          tct   t
   ,at   I                                                           ,rt\    a                                          al\ t
   mt                                                                nal     t                                          fil)3
                                                                                                                      TgrAL I
      Case 4:19-cv-00138-JHM-HBB Document 1-5 Filed 10/10/19 Page 4 of 4 PageID #: 26

            SElAll2ggB   89:40      2709267889                     tfcs/t.rsDA                                PAEE 21121


                                                                                                                  :,

,ra                                                    B$IIBIT'I.
r{l
      d
      E
      a\
                a,tah bt   m'd r
               ^slH Hillno [ttAMn
                                        lffiffi;*;*ffi r.ffilrffiBffiTmiHE'
                                        $1
      \g        frlorysl
      t{
       !(
       6
       p
       E




                f;   5ffi                    ffi   eHffi Jlrfd'HTii,u'ffi "AHrnGttenra'dcaMnGI*'r'w
                                                                          E' cren; end
                                               $d rrptt* trss ;da-b Plary
                Th.rutBRoilntptt$lF6drpsillUrtsry-ry:PnturdprrsuttlttotffUavtdD@tt(Bmk253'
                pagc 39r) ell ol ltr
                                     "Ehll;iii                                         263' Prgs 3e7) 0ll
                rhcrcdlerr4ary  r, ln                                      ffiffim!*
                of h'r slghq tfre and
                                                                   qsl'   by DGGd dl*d.l{ov€mber
                                                                                                   28' 2006 tnd
                                                             a'h
                ffi.ffi,ii,ffi, Hffirffi $irum ii-i"tv x'*'n'v'


                                                           fiq



                                                                                            ,yrlw,Itffi,
Case 4:19-cv-00138-JHM-HBB Document 1-6 Filed 10/10/19 Page 1 of 7 PageID #: 27


                             I                                              I                                       T




                o\
                t
                N
                 I
                6r
                \a
                al
                v
                !l
                o
                I




                      Mtorrr0.r.tw                                                                                      f4irrtr0a
                      (ku taar)                                                                                         Om do   6tI*l,2
                                                                 Ur[,d   tt** DrrrmC^!'fflhu
                                                                         RUdHE&lhnh!
                                                                monrcacEronNsxruclry
                     f;ir*   oro^*.t
                                n
                                     r* r.r*"-*'*i""';;;;;;;; ;;;;
             EE ;P-'n-t                   Ar"ln Gra.o, 8ln9la
                                                         o. thhd lo. otrrlh        adtr ai{* tn fErt lldhc 3Fh. I Era-t      lE a
                                                         r.yl    Jl{ rbr.    b   fai FEhf S!nL$ 6 Ctrurlk d         Adr. thta Dr.o
                                                                 ld''lAr,enSlt.'                              'rtl.&a
                                           kirr rrlr ii.&lbrl{a| xGta, ffi sfr!. *Dlis ta,tila.B {frt cfahlb dL"lo{4
             $$                  h   ha.L.4   to
                                 .bGt*iu.rilsa.rlyir.t$dnd$llarr.B,l*trrilnlrrrn
                      ,naf sU. mtr{Vd&:
                                                                                       dl rlli0.sd&[urxr{d..dl**;ra

             rE* j n*dh4lrFd '                                    ldfelle                       ffedd.Ul
                      tuaurt 10, 2007                            119,600.00      AuqBet to'?otl5
                      lriurry 30, 200?                           167,900.00      tanuary 10,2045
                      Int tsxto IillFd .m r l-ae (r) ri. 4sil d 0. d.t .rc6o! !, fi liok $fr hs* 8t $ man&
                      Ma[ ird D#r.dd{, lil hl..* &, ti. Dtdr 0, r[ .&i f,ea, rx! ld** rdvr..a rtlr l..l.ll , o |.*al fu
                      ,,t .olaa^6a |,tI. iarl0 M[a*(llo.fadbu6dtmdailoffa           t d !ffi[ ut Uit lGttrlEiEx
                      -d !f! N*..d(O 6. rryrCS @. ra&ro. ra *dtitiktrry !. SEaadt l[. !c.rH' l,lhL*FrilB
                      arU&Cfltan{lrrlalL._RatLr1'rlc,tdurrr&.*r*trry!.|,Ir.*lffidtrri{arlt &h*trtrt*
                      fEFrrhr].dhbco{U{ Irbrtcr       .gbhclfdEly
                         EBr lgllcttED ExurBrt il"

                      xtbnhro.rddEof 800 W6rteEltalat                     Dslva, ProvlOence, Xy {i150
                                                                                                       lcBi
                      x,rEky                       lEt            ffirry^*r't,

                                                                  frq
                      ..aoz$urd.l*amdl!4ri*.raofrrrt sI.tilra7.tior4d      b.c{&sr, {n{drddtdrPa4,el.
                      rdlr(ilit.ror&*r.|lLnfirqIrfira,id.r*rtfaiiinuro&nr     aLflt4tu.,LlEr!|**tas!rh,
                      dt f6...6. n&ch , adf.d.i ,. d{lr lt Nu p tq{e L.}dIrt a. ,r.* & dttrtE lmrlE rys$f
                      asrf drrm, felat..rid.xtrru t6. &.. q*1dc*tqun      menlt,l...ft.tk dr6asi
                                                                                                                             PrI. I of6




                                                                                                                                          u*tte
Case 4:19-cv-00138-JHM-HBB Document 1-6 Filed 10/10/19 Page 2 of 7 PageID #: 28




              a
              G.
              I
              -         ,m8Tfin wffi rlltr ks!rurm w dlllrniaat ldo 6. DE dy. rodd ffiu,.!cfrs3s,
              a    Ed   i6rr. rikl ffi rt ilrbirl r ror 6f t x rf'l..t. All cplmor'rit ddltho n U rltc !. srtld br Ot
              F    slos|ry lermt All of fu frrucrh0 h tfu r blltl, Sorlty lsrurs l. u, '?roFly."
              Y
              6         SOfROUrBt COVE{AilIS &r foroffi h le,Oturd..d of 0..ia.! h.ntt c6ryC sd bltlrLh b l,ul
                   ed     tb Prilry ra Gr li! ?no.ft b lrfulit4
                        ffi                                         rc.,t 6a rar*dr of drflf adtfl ril6 Ed
              P           !!urt0 rti d.h !o dr. hqrdny bh rU ahhr d &irdL raFcr D ry cnbmo rftE4
                   wlll rh,lai

                      tgassmnY lN!ilnuMgrrdhtrsdrcl!.o!en! &r !.tb0.l ur udrsl}rdforl6r&rs wilb linitld
                   vrlrb !y!&dmin !o iildlfiF r u&ni imtrl, liE|!!firlowl!il Eal FoDGrg,
                        ITMFoRM COVBNAN!'!!.   AumrrdLd.rlowmtrd.tms               tollol':




                                                tad
                                                                                          rLrilrxt*
                                                                                          nu,
                                                                          6l   iile lr.iw llG a llictdr!




                                                            rm r.finhli & ba
                                                            0. nfuIrai|'E o(!

                                                                                          fi0   tlldnali   dld58ffii.t !ry
                                                                                                                        tL
                                                                                          nitB it-rrr-tt 2t Ldat lars b
                                                                                          of   lgirLihr a d.  r|    qrltq,
                                                                                                                   {*m
                                        et

                                  efixo
                                  rr   LL!1




                                                          Ag
                              i                                  :                                             I
Case 4:19-cv-00138-JHM-HBB Document 1-6 Filed 10/10/19 Page 3 of 7 PageID #: 29


                              I                                  r                            :




               ra
               N
               I    $0dQtS&.1h.
                    dr!   rrrlra   oflcL}
                                            EorffidEudtttt lirrqt&om6nn!oftEdlmrothdhrbosxhurEtr(Io)drrnot
               er
               tc
               N
               *G
                                                                                         frLadrrsrt.Cstb
               E                                                      tmt*
                                                                      fnw                ryclrlEd+ bfdht
                                                                                         ! lt.M6d    fr(lf,a
                                                                      .*rUb,




                    0r




                                                                                  Aldrd|ltri&6ryd.




                                                              fiq                             Prjo ! of6
Case 4:19-cv-00138-JHM-HBB Document 1-6 Filed 10/10/19 Page 4 of 7 PageID #: 30




              ra
              6l
              I
              Or
              €
              N
              a
              d
              o
              5

                                                   sr odahEalhi       ao   ilLa &
                                                   td&rtrlllifta.rt        dLa&




                                                             P.s!.| of6

                                    frq
                                      I                       I
Case 4:19-cv-00138-JHM-HBB Document 1-6 Filed 10/10/19 Page 5 of 7 PageID #: 31


                        I                                             I                                I




               u
               t{
               E
               g\
               €
               rl
               6
               I
               E

                                                                                               h3llr0f& rllu brrly
                                                                                       chb, d.lrod,
                                                                                       Bludo5 ddroa cortffiaal hr




                    E   Condonlolua   Rldq   O   fiud   Utrh   D.v.loD8ffa   nu.r   g OdE(d   ttdryl



                                                               frq                                     hgc ! of6
Case 4:19-cv-00138-JHM-HBB Document 1-6 Filed 10/10/19 Page 6 of 7 PageID #: 32




               il
               F.
               I
               ar
               E
               FI   rY IBNS.O tgDW,                                                            muh.dhprgcr I          ftBtl6s,OL
               I Santy ldwqtuthray
               E
               Io
                                                                                                                  ,s!Arl
                                                                                                 W
                                                                                  act(I{owLEDcurNT

                                                                               rNcrylu&{o b    rd.ltrir 6ldry    ot

                                                                         whr   &trillctrd 0d                 .Bt dtt$.rtobf
                    b.lrDaro!tu t0 d.yotrl!$rt                                .40o? "*o _ts!L_t!..duddG.d.
                       wrNE8slryh-drdornoLrr.trrb        /a - @d A&f6L ..aO?
                    t*/Lt                o^ft-o{E   pirrnan       l\aL,WN.b,rn.br.
                                tEffi'ffiffiffir                                                             Mvmb,ouptu




                    $ATE O'KINTIrcKY
                    COI,NTYOF
                                                     )
                    l,-CL*o(ttoCmyCtqrt                                             forllt.Oo[tr.Osar4    doc.r{t6r0.
                    frcgolgucrqlc rum ttr_                At   ot#
                    loat d er mn _   ra _  otlo.l _!t"   ltmreol 0r      sq rlfi Oc ftqdrt !d     $b   {llocr+   h[ b..       ddy
                    r$&ditrrVotlta
                       OEDsd*nyh.d&lr.     -    _"" ,, dryefa
                                                                         Crnld          CqilyCowl
                                                                         Bv




                                                                                                                 Prt,   6   of6



                            I                                        I                                                I
Case 4:19-cv-00138-JHM-HBB Document 1-6 Filed 10/10/19 Page 7 of 7 PageID #: 33


                           I                                             I
                                                                                                                            -




                u
                lrt                                                 EXIIIBIT "A''
                Gl
                 I    r   aarrllr ht loa!r(!, h hu,ldcnc., d ttrq lt!'tadbi.BtYrelEftield &h,! lnd.souur tuoldl Arc't(l.,
                      r.5 !t b.hr dl.      Afrh r,ld OMn Gl!.n ht{Dt      rl. P $l} rrd dlr('llrd by mfe xtd Dol*lds .s
                a
                \a
                r{    lbla*r:
                 ).
                 E    Bcdrdl€.t!o tooe$ r*mth!rolili.aldda olttttc#tlott filr!, U ltcttrofi thr ilrutr,.l l'l.
                 I    !.d(oa rrr eeur, *lildt" xrd thc rErt,rd.U. C Sqfi Fo6,vd Avqr.. tlld poht !.lrg lrrG roerl
                 v    of lqhrhrj tlul.l r!,ffi Ur. rcrfiolSt,Jd! ot ffaUdldd oltll lnd tlra !* d rrl* it 6rr* lMr :{
                      d., tO rS E t, rdrut6of.rt6.8!b.tbrntoo ph*il tr. prdrc*rl.la{fwbertri *li.s
                      drch*orrirddrm*.. orsbSardr llsnll Ef. @! toS P f$), 0rarcr l{[rIhai*Soih aB
                      drlfd 0O && r&Oocoa r2s.:I'h*&rnf$.do nthttrllidr0nhiildlrfrrlm.r! (no
                      r.ql hurd)rtnr.E i& wnn fi So{ah 16de 3f 0(r utr&!&rdrl;{tf!.tts or for!hr.t
                      or rfE rE t arc de oa Sosdt Foilrd A'qilra; Urrca rUr tr foOr*, dd. oa SsuU Fs;d AtrulE
                      ttontr OUetff f u"* rrhruolll{dtfr*btsr.poht0f lidir*rg, i.d d.sb.n!!ct
                      rio**rtrrXof.garorrifrrl,nrcorlcr,lrueiioiruwrurkni vilrorqq, !t5 rl!!i,                                           od
                      ScratrDsl:t eo$, 1l.l
                      f.holtr.ramprop.rty erq.db Robhl phll$$ lf*yE, *al[t,                      Ah,n   e-o       rnd qMn Grcs& by
                      OGod dali.l Altr'd 21, lr79 lrd lfl.d h Eoolr tr8, hfa {31; md

                      the!d!,     Roflllr fh&6doflxod        *e ft hEstrbrtd fiIrxnbfildo,t.f De3ent (Book                      263,
                      fr0l iE l rll d lrr   ilCt& tpc   ild l,t|lit $s qmyd b llry E Gnxu md
                      Tl|cru{k liry e Gctn dW'!r, ttu          5s   rd   pur.lrar*   b t#ldafl   of gcroBnt (opok 26it, Plge }r7)        .l
                      of hd rl{l&   U06!d   kMrlr}cDrwlltdbflvtr 6.{n3ldatuh6aBlu.nd
                      Thelldl!, b.hg th...m. ?.otrnf cmw b Alvh Gr!.rr, by O!dd.&d lorcmb.t E,                              2005   .nd
                      r€olddrulrsry 3L 2qD h Aoo*tS, r.F!08 h l!$econtf lhrfidry,




                                                                     Aq

                                                                                                        0lr   ilt.:':r1li
Case 4:19-cv-00138-JHM-HBB Document 1-7 Filed 10/10/19 Page 1 of 3 PageID #: 34


                  r.OO Sr:                                  s-29-79                               &turnsd to
                                                                                                                          tt***rrrnr'' i 'f
                  LQo ctk.                                                                                                   Hsrc.rftsld'prtu :
                  6.@
                  v.T.rl.00                                                                                                 **o*:.:t. o*'o
                                                                                                                            817                                                  I


                                                                                                                                                                   --'t-;        ,L



                                 rMiuaoxrltlutt
                                                                                                                                                  .        .0.049A




             I
                                 $IEEB&|8 ln           th   aqtbri




                          r.,l
                                 pailng      h                                                                             Cbqt,     u qihr ws     @torod          rt lf,!
                                 rEl3-J[-ffi!,                              lqtl- rIrudn' qhc0.Sllrrlqdtc                                                          oor"
                                 nlrloau       oi   .rlil Caut      to   alnnfor &lc rt pubtlo guodq, to t[e htghst orrl bst bfdiler, &c propcrry
                                 tdoinrhr           iloErlbgdi     uil   *gEBErfs, $td-pr@erty rvas old b accordmm wtih trld.cilr, on dro:
                                                                         6r.            AuguBt                       ,9J9-,lrtLcunof--'
                                  ct6{0' tto8sr[d.016lrundrad, ----.-..-:::::.-ii___.;-;i.--.,--;--                                                                   3q

                                 ed-----ro-(fits,                                                                                                  iha puchdan

                                 thlNl;     rnd WHEnBAS, thc             ston      of llld   nl! sr 6n0nrtd      by trltl Cosjl ox   lha'-g,I:g---*
                                 dry ot                                   vr olord dlrccilrrg Elmon whllodS!, Mrttr com'
                                                                               l9-2I-,        rnd in oraai
                                      ----3lerr!--,
                                 htldolBlo!r!st!.Dqdofcorvsy.@ofsldpbr.rl, lonld ,iotilnl ihilt!6!' li'fs EL,



              I
                                 but   hr tHtor c6trlr*y, tbc racrd url pwdbgr ln stl oo rn rctarrcd io'
                                         Now, tlmfore thb tn&otum, mcila aud otrtltld ,nle thlr--21si.iy 6f--Aqs!rJ9-J,9
                                 !y rnd tst$q Enor lytllhdgct N.tEr ComultlolQt of sld c4.t, Y[o aotrv.yi tor trd otr blholf of-
                                                          lrtl. Ir. gtnstud. R,lchsrd fr Eorrof,. corlnlr }loodv+
                                 -r.{lnr-Lrl-l!41n..
                                   B$l$i n^i"iv, <i*                                                                                                                         t
                                  F{rndq}t! -cr}roa !-{rlt$                          I Jau Er$rqn ^ ta.ndr- [.
                                  ,lorur!,ol iroi ^ lrl rit, 6lhio,i. crot                              vn     6rl.tp'               ct bf q{.   li{Gtil   1   d
                                                                                                                          "0rg?i
                                   .      ,.ri;i         . -r.-r         6if,.-.        atrri{r      inlr.       rr}lla     a;r-     Ll6al.   lbillnl,t-




                                 oftlDflrtpst ura (0hlra FirUlJtr- LtrJ f* 3ra.n-.illtn $rFi0 r ctlsln                                                         Brdtni,
                                 of tlro romit         p{t' tgffNESSETI{ &it hr url h                        onddmtron of rhs prcmlrer, rorlby vlrtue ol Su'
                                 povq Fy bv v6t!d ir luE, iltr p!ri!' ot lh! lIEt Drt, Eootr Whlilrd!. u Mlrt.r Coonl,tl$lr                           rlould,          hu'
                                 old .udby thb w.lrlng ds lotr!.y to sld portl3!--                 of lho wod I.il od
                                                                                                                                                  --*$S!!-
                                                                                                                                                      ,,
                                              !El$i fords,                                                      {h           .- ,,., ,

              t
                                 hotE rod                          lhs lollowlDt d6odbcd DEpsry, to                                              '             ,




                                                                                                                                                                                 I'
                                                                                                                                                                                 I

                                                                                                                                                                                 t.
                                                                                                                                                                                 t.




                                                                                                                                                           A'YnW ?
Case 4:19-cv-00138-JHM-HBB Document 1-7 Filed 10/10/19 Page 2 of 3 PageID #: 35


            {*;.t-.




               o0432

                                           one houae end      lot ln Prittldencs.       Kentucly, and knolin ar



                                      l{l$0 6tr t}ro r.rt     (lrh-Fi..llrln      gr}*rrtln          }n<.i hr{.s.t;        tfrt




                           .          filf ltrlinir  f,nrno ih! tril., lrofirly slnrFnrl-lv tl+;lr-rnrrt
                    ,      .          Jone! Urnfl ih. dsrth,qf ,S!il N.lrrv .[rt JlattF l{tttt!. i3 Ghottil
                                      Lv lttldnrlt  ot odsont {atid                        rnd record.d ln
                                      p.{.d ft.dr ltsr 0^e}f4q . ln ttia nfttia. of tt* Pb[0tl i6or!-- I




                                                                                                                                             I
                    To havc         mrl !o hotil alit propcty wtth Ib rpputlwld. uto lb. old gmtochc lrhol[ .!d NliE,
                    Anil tbo        rlil Cmmlsloor onvryr gll 6s ,l8Lt, iltls Ed Int€st, logd ud oqullluo of ths rlil-
                         Brottra c.l!born8.        ,!t,il ,, .          ,                       .,
                                                                            -




                    wlft nch   ovaut d mruty rr hr lr ruEqlroit bv lLs JudOnd! odorr, u4 1uo@eilbgl-ti dd
                    eur       mil6, md no furthcr; but ho ils mt Hnd [lotclf pmdly byuythlog mtdrcd bqct!
                               !o
                    ln   ruy omt wh*ovc. A tton b hccby.tcirlud to mm dw wpld puolruo mry,                                              r?
                '              n Trstwotty      WHBREoF,    sltl EllM lvhlthd!, e   MGto.   co[mLslomt aroffiitli   !a   horonto   qL
                rrtb.d hli udq            tblu-lr..il--          drv   ot                               r l9---Ig- '
                                                                                ^xg"t
                                                                                                                       Gooqlrrloncr          T
                               Aolmrlofuod Iry &a                      umlacd, fouil    md od qlrotreil ltr oIE[ Corst, url
                 udclal tp bq CflIrGd tor          lEai,
Case 4:19-cv-00138-JHM-HBB Document 1-7 Filed 10/10/19 Page 3 of 3 PageID #: 36




                                        lralE      Otr    ENXUCry,
                                                                                                                                 | ,*.
                                                                                                                       Oorttl

                                                                                                                                                                  &t(,

              I                         rlo horoby       etlfy tld

                                        by gliol *irtlr'dir.,
                                                                      rhb Dod,
                                                                   Rsgln!       C.liborn., et  !l
                                                                                        qtiitqtcormlstmotrtilOout,to---*

                                                                                                                                      pmmlcil b opo Ooot              by

                                                                                                                     rnd   wu by hh rhly                aolooilloilged m
                                        bot& og mil dce& rrrit lhg etl D!6d bryh* bsm oilrud tr 6c Oour!, w                                           tgjrrimd uf driq
                                        ftmad rnd ro ladotorl by 6e frdgq   fidccil to bo.rrnrortttal, duly crdic4                                    to ils Ckk ql 6t
                                                                                         'td
                                                                                                          &urt lor rcmnl,      whtoh       lr   lur    dolo rcordlady,

                                              Gtru.uudc ny tand,                 *r      '? /             d",   6


                            fI

                           'i




              ll   .l,l
                            I




                            I
                                        sTATE    OFENIU(rI,                                                                      I
                                                                                                                                     to'
                            I
                                        cr-t, "r          I')r.!,.fihr
                            I

                                              r,
                                                     Y.dl$, Ilt""AL..
                                                                                          ,                6kor.r.     {,r+{rfo^r                             -cbut
                            I
                                                do   Is6by         cl{fy tlrt tL! foegonrg         Ded,
                           {


                                        156r1ni"* 4            6r lrLL*+                                            cmun oout,         lo"*-*
                                                              **ld+"tP$:U.i*Jr"+t0                              -                           .*               -
                                                                                           -i                                    Irmrhced        bu tnoyof[ccm
                                        tlu-l{--------i,                        4 n,.,tt'^f, --,t&!.4'E6'drbo'l6rEco&
                                        t'tltrorarpo tLo raoq         qd dr hrl3&aa rO lI& caslllb.Ltih                    t   fii ioly     racsoiloil    b oy otso

                                              Ctuorndcroytud"tl+,                       .{1,,.trirt0$t++q.                                       -'gYq
                                                                                                                                                      r
              T                                                                                           $t4u Bna0l"'                                            o*
                                                         {'                                               rrMc'
                                                              rl          '



                                   STAIE 0F     E:t{I&fV       )          ni3 lilll.l*nt cns f{led for rccord ot Ul. .rrl dav ofi?,'{uif! -,
                                                     .         )    scT   lr1q rttlEdt.. rnrt lr duly ftcorded tr r0.f't goor l&trfr-*aL-,
                                   coilil   0F   xiBsrE[       t          ,10   IELL gl^clouRll,   clrrt                   svr   --ii6adr*tl,!sa*ll-[.c,
                                 @fre
                          rqtpppFFr
                                                                                                                                                                           ,tr
Case 4:19-cv-00138-JHM-HBB Document 1-8 Filed 10/10/19 Page 1 of 3 PageID #: 37



                      rr     nrr
                                    ltg          o,    BoEiN^ rBrLLus
                                                                                          il.I
                                 92-r-071
              Fll.d    ln op.n coun thl,                                             tt     6,ro1   *              ,f!4,                .ts    tl-_
              ${trr.ndrrudrnop.ncounrttr                                                           ., 4lg                   -            lo   !3-
              Upo6h.rrlngth. wU oll.rrd wrr prov.n bv                              ttt,tl-- E. .il,*lnl
              .nd od.r.d p?ob.!!d tr th! llsl wlll rtrd un mrht ot drctd.nt $tr                     ---16----d rt a                       I la-
               an4thr Coun rpCo[tE
                                                           --13---lqa                                                      -4*1           .dd..$t!
               rndtharbondlnh!rumol -
                                        cotriloilwlatrH           oF lGf,   tucl(Y                   wAtvEr ot iloTlcl Al{D BEqultT
                                       couilrY   oF-                                                 FOR APTIOilTTME,{I     OF FIDUCNNY

                   Itt a,   thl   undaralgnrd. rurvlvlng rpoum rnd naxt of kln

                                                                                                                                              Kontwhy.

               ilraby walva notlc, of th! pnaantttlon ol rsld d.o.drf,r'r wlll lor                      grobsts   udror lgpolnlmont ol flduclrry. rnd
               tgquail thc oounto          apDom.-----------J                         [xarirt---r,                    Admhittrat-


                                         cotrMol*wtal.tx          oF_nENTUcr(Y
                                        cow{tto?       u)!iiu-                                              ATHDAVI O' 8Uf,ETY
                               N r.t*; t lao c ll,taal{al }t               o,rrr dhrr .rffmt l! a nrld.rl ol th. Cotmonwuhh ol
               Xrntuoky. Ind thil rflltil hsr rlo almDlr to md bayond dnouri of ll.il or anounbr.noe. rnd homad[d cromP{otr

               ed !|lbl.stlo rmoutloo,               ,!!t.rrfl.   q,   vlluo ol   I 4,ilnl/dA--loctld a
                                   h   rtolnYlownrrt!.        Vtrur ol ftonprv f       4el?      Erarnhcucl.c


               -                                                                                                     -ilirmrlr$d



                                                     HNTEHED                               BY-ac'
                                                           rlAY 1 g 1992
                                                     @tnrl torrtrs&ND, 0l!fi1(
                                                     $EE mosrficl0otJBf
               Aoc tl-0o5 pige             e         8lt---_dj_*-00,



              SII'E         OT rtilTUCTY }                 fhir llltlrueart rar fllad ior rtcord oo
                                                 )   scr   I{f,,. r![$|1., rnd lr dul, r.cordad
              COUITT OF             IIEISIEf, }            ,P tlttt itlC$URtl. Cl:rf           ly




                                                                                                                                                         avtMtl rt
Case 4:19-cv-00138-JHM-HBB Document 1-8 Filed 10/10/19 Page 2 of 3 PageID #: 38




                oooSto
                                                    CILL

                           I, Bobl!! Dtr1lllPl, of 000 llaaterfl6ld Drlve. Provtdense.
                 -tfrbs!6t County, (enlucky, do rekor drclara, end Publlsh the
                    follovlng so lty L86t Utl1 and Testetrent. heteby revokloS all forner
                    l{llla and Codlclla nade bY ue.

                                                 ITEU I
                        I dlract thst Ey Jtst debts and floersl €rpcnssa ba Pald       ss
                   eoon a! t.. pract{cable atter D, d6ath.

                                                  IIEM II
                         I nollnate aBd rpDptnt ny daoghter' Hary Greenl 8s E*ecutrlr
                   ot ihls! By tttllr and dlrect lhat the be requi'rerl !o pori bond vllh
                   adlqilats nuroty,

                                                 ITEII III
                        I daris: and bequea!h all of Eho rsrt ald reoldue of ry
                   proplrty, both rrel antl pereonal, *heragoavor sltuated' sftsr the
                   pirrent of all ouultandtrt Ind.bt€dDeoa and codt of, burlnl to llBry
                   Gr€an. Calvln Green anil Alvln Graanp to oqual tharss.

                           llitnass ny' hand Itr dupllcat6
                   1990.




                                                                                            aJe\
                      I                                I                          I         Cro
Case 4:19-cv-00138-JHM-HBB Document 1-8 Filed 10/10/19 Page 3 of 3 PageID #: 39



                               I                                                     I
                         t{e, l{l'lIlar E. ltl'Lche1l Bnd Joan B. Eoaar, st the r6qu'rt ol
                   noblns PhllllPt dtd gltnsss h€E ElSnatura to th3 for'8otng llLlI.
                   6nit do ceatlfy ltr6tr ghs dtd iign aane ltr oui prcaenca ind ihats Y3
                   d{d atgn Eano ltr her grraence ald ln th. Pr.66as{rof each other'
                         Ultnos! our henda tn dupllcate this tha :!4        au of Auguat,
                    I   990.




                    PBEPANEII 8Y:




                        203 Sol,rn r,tAltl srnBET
                    DrroN, fSilTUCXY 62609

                rtr4trE   or f,aruc(Y)
                q)rlrlY or l|BEstif,)
                                     ) -6Cr



                                                     Jo   NELL BLACKBUIII, Clalrl(

                                                     II


                                                                                     aoo5f,l"
Case 4:19-cv-00138-JHM-HBB Document 1-9 Filed 10/10/19 Page 1 of 1 PageID #: 40




                   €
                   o\
                   6
                   o                      IAFIDf,VI:! OT DTSCENII             SOR     IGnI E.   GREAX

                   o
                   \e              Comes   the Affiant, AJ.vin Graen, who afCar b€Lng flr8t duly
                   r{
                   !        sBorn, doea sLats 69 f,ol.Iowa;
                    o
                       6
                       ts
                       A           The   Afflant states that he {s the son of Mary E, creen                        who

                            di^ed lntestate on Aprll 9, 2006 a restdont of Colonlal Tsrrace
                            Nurslng Hone, Sebres, w€bBt€r County, Kgntucky, At the tlne of her
                            deaih, tlary E.   Green was survlved by             the follgr{lng p€rsons ulro        aae

                            har only helrg-at-lew and         who    lnhartted any inter€st         Ehe had   ln   any
                            raal eEtate ln the Comrcn$ealth of, Kentuckyl

                            Nana                                    ftaliiloft!,l1!          ItrtgrBrt fnhariL.d

                            Alvln 6reen                                    Son                          1/2
                            800 0csterfleld Drlve
                            Provldence, K€ntucky, 42{50
                            Calvln creen                                   Son                          L/2
                            800 }testelf1eld Creen
                            Providence, (entucky,        {2450

                                   5o rtabed by the Afftant tfis                 24fi    day of octobor, 2o06,




                            STATE OP KENTUCXY     }
                                                  )   scr'
                            COONTY OT HEBgTEN }

                                   The forcgolng Affldaylt o! D€gcBnt for Mary E. Green                            waa
                            acknotJledged, srorn to, and sub3crlbed b!fore me by Alvln Gtreen, a
                            parson liiroxtt Lo rns or projreotihg sufflcisnt evldBnce of hls
                            identtiic6tton, on thtrazf:_     d.y of Octobrs,JlM*-,


                                                                        My cornmlsslon    elplres   d*4.nd
                            Prepared     by: J. K€lLh Cartsrlght
                            ERYI{IRE, EVANs.    PEYTON,
                            TBAGUE E CARTWRIGHT
                            Post office Box 695
                            l,(adlsonvllle, KY        4243L
                            (2701 821-5165

               I
              m_
              f['
              g
              E
              E
              E"
              TE'
              E
                            I                                       I                                    I




                                                                                                                         d,tn6rt   ll
Case 4:19-cv-00138-JHM-HBB Document 1-10 Filed 10/10/19 Page 1 of 1 PageID #: 41



                          I                                I                                     I
                    ts
                    a
                    t1
                     E
                    s
                    GI
                    il
                    E              lrrlDrvla or D88CrX!r FOn ROBTNrr Pgrl&rPS
                    fl
                    o         comes the Affiant, Alvln Green, who aft€r baiDE f1rst, duly
                         sworn, do6s state as follots,
                              The Afflant stat,es tha! he is tho grandBon of Boblna Phlllipg
                         who dl.ed lntestate on May 3, 1992 s resldent of colonlal Tellace
                         Nursllg llorno, sebr€€, webster county, Kentucky. At tha tlmB of her
                         death, Robila Philips uas survlved by the follo}tlng person who is
                         her only heir-at-Iaw and who inherited any lnterest she had in                any

                         real €state 1n the Commonuealth of (.ntuckyl

                         N-a&                             Rel at I   bnshlp'          I(l€rej$LJoh€rrtdd

                         Mary E. Gleen                      Daughter                        Entlrety
                         3991 Dlxon Strsct
                         ci$clnnatl, ohto,   {5229


                                So 6!a!od by tha   Affiant '.dta fzy'            day of octobct, 2006,


                                                            A'VIN
                                                                     fi)**^
                                                                       GRECN
                                                                                  d,r**.
                         S1ATE OE KENTUCKY   }
                                             ,   scT.
                         COUNTY OF 9iEBSTER }

                              The forGgol.ng Affldavlt of DesceDt for Roblna Phllllps was
                         acknoh,I€dgedf sworn co, and dubscrlbed b€fors me by Afvln Gre€n, a
                         peraon knoun to .ile or _prctantlng sufflclent evldenca of hi$
                         idenrlficariony on ttrls ^1 4  dat of .octobe&. 2y)6/r'"": _ /

                                                            My couniEaion axplreo

                         Proparsd by3 J, Ksith cartrrrlqht
                         ERYM]RE, EVANS, PEYTON.
                         TEAqUE & CAETWRIGIIT
                         Post 0ffic6 Box 695
                         Madleonvlller.KY 42{31
                         (z'tot 821-6765
                                                                                        /
                                                                     $r^ts oF KEr.t!':I.fi -6^
                                                                     CUUflIY OF h'ERTIAT-"'




                E
                H
                Er=-

                g
                E5
                g
                !*
                t
                E-
                -
                E




                                                                                                        Nw*r
Case 4:19-cv-00138-JHM-HBB Document 1-11 Filed 10/10/19 Page 1 of 4 PageID #: 42




                6
                a
                (t)
                 o

                \o           !!sI8   DllED   Of co$viEllllcE   made and   enterEd iobo by and beti''een
                 J,
                 c    CIII.\rIXCAfEUandhJ€!,rlf,e,CIRPEiNilElll.oBEEtI,S00lteEierf,ield
                 B
                 o    Drlve, Provldence, Kentuckyr {2450, harelnafter referred to as the
                      ,'Grantors", and llvtrll mED[, 800 WGseertiold Drlve, Providence,
                                                                       ncrantes",
                      Kentucky, 42ilso, herelnafter referred to a3 the
                             !{ITNES9ETH: That   for and ln conslderatlon of the sum of ONE
                      HUNDRBD    DOLI,ARS ($100,00) cash 1n band Pald and for the }ove and

                      affectlon lltEh the G!anto!, Calvln Grson, has for thB Grantee, !'ho
                      ls his brother, the recalP! and Eufflcl€ncy of uhich ls heriby
                      acknowledgedr lha Grantors do h€reby E,ant, bargaln, se11 and
                      convey unto the Grante€, his heirs and asslgns forever' the
                      folloHing d€scribad propsrty located in lrebster county, Kentucky'
                      mora   particularly bounded and descrlbcd aB folloss!

                             A  celtaln lot locaied J'n Provldenca, at the intclsectlon
                             of westerfield Drive and $outh Foxlrel'I Bvenu€, 'aid 1or
                             t"rng tt. Alvln and Calvin Green lot (DB 1?8, P 431), and
                             dascirbed by notea and bounda as follows:
                             Beatnnlnq at an lron Pln EeL on the southeast tlds of
                             neiterfiita otj.ve, 22 leet fron the c€nter, at ths brck
                             of che existlng aidewalkr aBd the north€ast slde of south
                             FoxH6II Avenue, said Polnt belng the polnt of boglnntng,
                             ihenca wlth the southe.ist Eido of !{esterlleld orive and
                             ti:e back of Eaid sidswalk North 26' 10r 33" Eastf a
                             dlstance oE 66.20 feet to an lron pin eet on thc
                             southeast slde of neatErfie.Ld Drlve at the back of s'ld
                             siaewafx, a corner to sarah Thomas Est. (DB 105, P 259);
                             thence uith Thffias south 4s' 30' 00i East, a dlstance of,
                              iis.za f"et to an iron pln get in Lhe line of Noralee and
                             irthur Walters (no r€cord found), thence with l{alters
                             South 35'30' OOr t{estr a dlstance of ?4.48 feet Eo 6n
                             iron pfn set on iho norlheaet gide of south Foxs€l'I
                             n"."ud; thBnca slth the northeaBt gide of south fo$Hell
                             Avenue North {3'21' 32x llsst, r dlstanc€ of 111.66 feet
                             to the point of beglnning; 3a1d deEcrlbed tract
                             contalnlng 8t2o5.62 aquare f€et, mor€ or le3a, pursuant
                             io u aurriy iry Ketth tlhlrtedge, PLs i3399, on SePtenber
                              13,2006.
                              Balng tha same ProPBrty conveyed by 81191. CJhlt'ledg€,
                              Mascir Comrnie:ioner, et aI., to Roblna Phlllips, Maly E'
                              Green, Alvln Green. and calvin Green by deed da.t -ed Augu8t
                              ii, t'gtg of rrcord ln Deed Book 1?8, page 431.of thE
                              fluL"t"" county court clerk's offlce'    Robina Philllpe
                E
                E*           Jfoa trttE*.t"t,; May 3, 1992 and Pursurnt Eo- thaf,,lldavlt
                ila          of Deacdht f,or hsr of r6cold In Oeed sook.ilda*-,.9e9'
                E*           t 9-, of thc tiebstcr courtY coust clerh's otflcb her
                a
                r^           C;;;". Mary E.
                             pu""o""t to ihe
                                                -Cr6en palssd to her APriI
                             iitElEst ln the property
                                                       Oi-da intBrtatc
                                                Arftdavtt of  Desccnt
                                                                        d.ughter' Mary E'
                                                                      for
                                                                              91 2005 and
                                                                          her of, record ln
                E-
                -
                E
                       I                                       I                              I




                                                                                                          Exvulzf   t
Case 4:19-cv-00138-JHM-HBB Document 1-11 Filed 10/10/19 Page 2 of 4 PageID #: 43


                          T                                           I                                 I
                  sarl
                  t)

                  \o
                  N
                  v
                  €           Deed            , prge g ?7 of the vlebsler county cour!
                                        Book 7U
                  o           iierr  oe?iiiifei inteiElEln the Prop€rty pasged to her
                                         a
                              two aons, Alvin Grcen and Calvin Graen'
                  @
                  u
                  d


                              TO ltAvE AND To HoLD the abova deocrlbed reaL ProPerty'
                         together wlth aII of tha aPpurl€hancsa theleunro belonglng unto the
                         Graniee' hlg h6lrB and aasigns fo'6ver, wlth covenant of Gensral
                         tlaffanty of Titl€.
                               The parlies heEelo etate that the con8ideratlon roflected in
                         thls deed 18 the full coneldelatLon paj.d f,or the Propelty' The
                         cranle€ Joln6 ln the €xecutlon o! thls deed for trhe sole purpose ot
                         c€rtlfying the conslderseion Pursuant to                   KRs ChaPEs! 382'

                               IN   TESTII'IONY tlt{EREoFt         sltnesg th€ slgnatures of, tho Partie6    on

                         thts l./            dav of OtlEober, 2005.

                         GtlI$trOtS:
                              -
                                                                                  ir,*{d-/*^:xJa-.

                         onANtEl.




                         STATE OF KENTUCKY          )
                                                    )       scT.
                         couNtY OF      WE9STSR )

                                 The friregolng Oe€d and conslderation CeriificaLe was
                         gufe.il[ea, icf-nowl;dgect and guorn to before ne by calvln Grean. and
                         ;i;-;i-f;,-t..oiin   uena Green, pGrsonr.'hnovn to me or .Btctentins
                          rufflcient cvldence a! their idontlfletc{on, on thle '4{      rlay ot
                          ffi,         2006.
                         t?$xMtt.'
                                                                          i'Aq.X/    Z?/2.*#+q..
                                                                          -Notarlr Fubuc. sfete at- LargE,
                                                                          My cofrmlsslon   rxPlres:fi

                          STAfE OF KENTUCKY         }
                                                        )   scr'
                          COUNTY OT ]IEESTER )

                                  [he    foreEoing Deed and conslderallon certlf,lcate                       tlas
                          aubcciiUea. acfnoutldg.d and lrorn Eo b€for' mc by Alvin Gr6cn.'.a
                          peslon knolrn to ilo or presanting suffl'cl€nt evld€noe of htr
Case 4:19-cv-00138-JHM-HBB Document 1-11 Filed 10/10/19 Page 3 of 4 PageID #: 44




               e
               t
                o
                (a)
                \E
                d
                 vo   rdontirrcatron, on      th16 30'or, * ko$*yrro7.
                 B
                 o




                      ,,W
                      Prepar6d
                      TEAGUE   E
                                   byt iI. Kelth CarEurlght
                      FRYMIRE, EVANs, PEYTON,
                                   CARTI{RIGHT
                      gost ofllco Eol( 695
                      Madlsonvl.Ile, KY 42lt31




                      s,.rt,?0rB.toilca$.   hl(




                        I                              I                 I
Case 4:19-cv-00138-JHM-HBB Document 1-11 Filed 10/10/19 Page 4 of 4 PageID #: 45


                            I
                 O
                 rt
                  o

                 €,
                             A
                 "\vla
                  A
                                N
                  @
                  q
                  o
                                A




                      n
                         Frffi==
                           *  ar,                  'lo


                                                            orc[FT]Olt a..*loll#hlitild5o.'alrbh#rC
                                                            uatr oGadtirrlu,trrdlillhsd
                                                            Olrb0, {{Srll9!,atu, dt-.6.dttilr1l.ffi                         -
                                                            ftlol




                                                                                          aonttYR t
                                                                           il!    rLrrn cnBl  I cltlll 0llEr L0[
                                                                                       raslt*Il.oillra
                                                                                       ?ipv|DiE.rt4ill0

                                                                            SASEEWbfrNrv flNnr.EEia
                          orviEr! Gt&rtflcltlolt                                         wSnrr,rav
                 l6*dtllEDICIEIdE                                                        DffirrfrU, 1W9
                 iln-J;{irn -aari5tlo} lrlFtr 6t
                 h j. *a* er*rir*t oll{ rd lD tr!,       AC r.E:   t' . lC                                oR^rl,r{EY:   K   W.
                 drabtini,
                                                         DAfE     OF   g.lFlrE'Y: 9-   tl - (l            CT|ECIED         KAW.
                                                                                                                     'Y:
                                                         rffit-                   nrtlt6.
                                                                                 6ffih
                                                                                 hL[m
Case 4:19-cv-00138-JHM-HBB Document 1-12 Filed 10/10/19 Page 1 of 1 PageID #: 46



                           r                                       I                                              I




                a
                6
                                                         AFF1DAVITOF OESCEiIT
                 I
                ro              comes now thc Affiani Calvln Groen' and alter bolng duty sworn statG und€r
                t'.
                 d
                 ,o       oath aE tullow8:
                     o
                     0u
                      o          I am tho btother of Alvln Green, a residant of Plovtd6noo,    W&8tor County,

                          Kontucky, who dl€d lnl6stato on 11108/2009 laaving .E hls solo h8h at law tho bllowlng:

                             Nams                          F€tsgonplrh              ASc                  Ownshlo:lnterasl

                          CaMn Grcan                         Bro$nr                ovii 18                            1oo%

                                 Further the Afliant saYoth not.




                          STATE OF KENTUCKY

                          COUNTY OF WEBSTER

                                 The foregolng Aflidavil was subscrlbod, Ewom to and acknolledged before me

                          byCBlvtnGre6nontrista- ?,9,              dayof l]ino,*,2010.




                          lfon Wm, Clilll Prow
                          Attomoy at Law
                          112 Norh BroadwaY
                          Prcvldence, KY 42450
                          (270) 807-5913
                                                                                                              flllfillilillfii
                                                                                              ti)iilfi
                                                                                              irl$ fi,rrrlliEllt Jritrr{6 ,t
                                                                                              ifir *t! ltrHr ei5
                                                                                       oo -.Jds' llri$l
                                                            {*,'       ', iT ito              t5air"iifiriir ,Jrrrttr 0etr!,
                                                                                              ![,    hril fu,tti'
                                                                                              !ffi    ixrir.,1t

                                                                         I




                                                                                                                        Vilnbtl L
Case 4:19-cv-00138-JHM-HBB Document 1-13 Filed 10/10/19 Page 1 of 1 PageID #: 47




b,        unfrRtls
          FermRD!CSF?2
          n.9 o{r)
                                                                                        JUL          t0l0


                                    RURALHOUSINC SENVEE



                                     stlcLEF/lxtly tot gnto
                                    ^3gurPnoDltchEEErT

               IhlsAgrrrnr
       ,{qr8in! Seelce. b arcecson                  rnd   &rigm (nsralr oale{         frr
       (hroin crfird he Bonauct              or   truulora). rlroaa llllErig 31(!t|!

              Iha Ocvemmcil b ho hohtr ol or or                      mn d tho                     hlirflstB
          tlebster
                                                                                                    rlrhhln8fun     ilb&rxllyDrrprEg..frbc&dh -
                                                          Cout* Stetr                                       tu,llrJrl b l,rr ih,tt, 3oorfiy AruruilIlE




              h a{nstd6roi0a o, thc crarrrr?dor ol l\r h68b{ic!. r.                              ptotldadarrd   tlr Cluttrurc{b correiltt ftir ..lurrytor
      arul   rul*rd conveyare oltirOl*rry gnFa(t ll ifn&!6,i h                                   rirrkr
      I,     Th. Boaorer wll rslurr fio ln&ttrlfitxr                      !i    oUtd$ool           rlo,'rlcollqldlh       rlld   acrdlylrrturrn!     0n   (ctl.Gt
             &S:'};*h'n*er
             ot'tsrr nnc rm 5mt rith tn                   hllfttt   ru6
                                                                                                                                 Farorn{--.tlprr
      arnlrrl rh! pdrdpal ],m                                                                                                                              (b*r,[
      (t--*                ..                       l,f,l0rholtrriirtlallmoild                    atde{fi,n(d                                              &rgt
     @,rndfry                                                                                     crgf r                         .,        oftrdrnustrrF$
     tlt p,itdrel !r(htro$ ao                  lutly palO   360pt [r!t ltc trC                    dtrc i{h.lnabhE{lnE lybrfrt ln dO l, tlot fnl,,
     loong, ahrl !c arc and
     AlmollEnf g,ffisvcr             tlitl
                                 accro* trrac ard hrufrrf h
                                                                                                                             ly*nfmn$r aio*t*l
                                                                                                       Aertc,rrgllltknn By-crxrlon d trt r9r*rr
     !0rowrr 0a*o,ilt0 rirld.|rfif oldgmt(l !, rSry fi. p,h4sl rr(                                  --(-
                                                                                                   '#A
                                                                                                  lcl b ura Gorcmrra on tu t firB eu, hodrr
     e,  prylE0li ol prtl6ba, fir lotrrrs rl'lll b}t                                              $ttr O*rrrmnrtrrcou*rgroeraru f* *i*ur tr
                                                     dlid h &.!{rdt
     dffa ot ruoolF o, th. prtr[mt& ( 8om{t'r fytngrf rur a*                                    tlotnd f, tta ond ol--6"" *r il noa*na dr,
     tucomcr nill tir, I taro dlcqn ol                 oni&r                                    ldr&lclHl{nnlsrwt
     A itu po'acion             d         (M
                                      ent rOcudty lmfi.rnenb trreby
                                    the                                                           d tlt& t[c|ilrt nodlla,fimlq r*rnh ln trll lb*r rr$
     eflon, rnd Soro,vor !3sumg tha obftl.lionr d rfll iIFsr lo                                   rth  .[ corrtlttrE.
                                                                                                  irsr 3tcoyart        cflilglD. I,ld
                                                                                                                   lE. cgnilglD, rnd 6fllmhllEd
                                                                                                                                      ordlbnr h rdd
     Irrurnts. os m6(tr19d no't, as ttsrdl-r&oilthr
                                                 eomlra, l|ld rtacutd                             ra d Or&!ehird uilhqd dteso. gormvorrgt6
     lo bo pfi66mlty llirb{e lc t tr Gs€ronrsri f3r thr Dpiyrrarn d h                             Ft0n Eacn     dh'ltl.   }&srirgaoouiEd    tEtrldrr!-!o
     ecoci.ucd lo rclooac thc ro0rrftorn lirlitry       fi..bovsfi                            rhlil.Slffir!.
     {,   Arry provi0loo ot lhr Celt or rcctrrlly lrtffunailt whiEh                         ,-11-ry-E mpr ccuil tr. qouillt mt            ftnanood   rirr[ng or
     rcllolncr lo rmdro, ccttlt reircc lbc6,rC lppry lD trtr5rFloo                          s   lrorfft0rur trrdlnc,
     l.   Thls olyccrmnt ir rubjrrct to p.acd n6ulatlonr            Qon        ol!r                rndb ili funrlc n$h*,nt rrlrl:hrn nottrt0rlrlsmrwtrh
     ha o)Ooss rrorirronr heod:
     UNITEO

     q,
     Tlle:
     Otta:
     Addraos:



          rcccrdinl  $r PlFrvort xdlrrio!Lt ol t,9{ oc 1a$i s l!&
                      30
                                             tudcr for drL bftrsrdgr
          loarrll arrobcr. Thl vrlid Oi|3 cctrlol
          $hcrhn ir a,rimrcd o rrtttl, 5 rhua F, ,trtr.at }xtidrU t,I I
                    rh: dro rc&( E0 coiltrplra{ rd rlrld]ill| dE

   ?t/99 -Gd                                                        31'U,\rOSIqil{                                0aresrS0aar          iiiri"   {r*iernrm



                                                                                                                                      WJunY;TI>
Case 4:19-cv-00138-JHM-HBB Document 1-14 -lFiled 10/10/19 Page 1 of 1 PageID #: 48

                                                                                           I


Fom E0 355Gt2                                        Uuitsd Statcs       Dcr**r.J                Agricrdusc
(rodr)                                                                            "f
                                                                 Rural Houriog glrvlcG

     6 ot3                                    STJBSTDY          BEPAYMEJ                        OO*'**
l.    Ar roquir*d under scctiou 5?l of tha HourirryAct of l94ig (42 U.q.C. 14908). sobeirly rreircd ln ccordnnoe wirh tcnio Jgl od
rhc Htruing .dct of l$19, is rtgrrynble to drc Oovcurnorrt dpon ttp {epocitio ot ru:occuparqy of 6c sccruiry FoFGrIy. Dtfcrrtd
mongntG prJiordrlr art ilrcludtd ns urrbridy utd.r anit sEtccrnsnl" I

?-     Mren I feil m occupy o uanrta drlc ro my homc, tccsptrlrc is Ouf. ff f rcnourcc m ofitflirc psy in full *irhour uansfcr of rirh
iud continue Io occupy t[o propertS tbc rmotnr of rtcapurc,will h cdinilrnd bur, pryracnr of ftcrpulG can bo ddormd. lnrrcrt frte,
undl th fopcnf ir nrbsequcotly sotd or vrcarEd. If dcfcrrc4 the Gmrcn{rncnt u4grgc con bc e$ordinucd br }rltl ofi bG rrlcr*d nor
lhc Fromis$ory notc s*irflcrl unril th Goi'lrrlmcm ir prid in fulL Ia sinriaione wlrrc &fumtot cf rccrparn iu an opiou Jrcryup oill
                                       s€Slcuteut
he discounad ?56 if paid in fuil tt tilas 0f
                                                                           I

3. lhlarkctvrlueuriraeofinirintsubsidy I .flf;oo. oqmuuofoofRrmtllousilgScrvt€(RH!l)lesff3 !83oc.oo 1er6
amountofitnypriorlicnsS;9--oqrulsny/ouodghd€quilrt -o : *.Ihitrararateqde :q' *dfuma*a
value os dctrlainrd by dividrng miginal equity by           &   mErtet    valru.
                                                                                       I
*,       tf rtl loals
                  arc oot subjoct to roctpnllt,      c
                                                  if all lour,subjoct oincrpurc ac aot bcirg p.id, colrglctt thc following lornrrh.
Divldc rhe hlaoee of losnr subprct Io rEclpurc thu stc hing poid by tte hrtanca of a[ opgn hoos. Multlply thc ruuh by 100
o dctermfurc thc percint of tlrc ortsunding balrocc of opctt f?aac hing
                            raon&:                                                                   rut psid
                            loin                                                                    4,t       5.t
                                                                                                                             >7th
                                                                                                    .4
                                d0- ll9 50                   50          .50       .49               .42      .3t .2t         .n
                                120 -   .50
                                        t19                  -a)         .50       .4S               .40      .30 -a          .10
                                Ito -
                                  239   .50                  -fl)        .49       .h                .36      J5     .I8      .09     i
                            240 - 29 | .s0                   .s0         ..46              t        .33       .u    .r7,.- .09 iv
                                                                                                              .4 ,, .17,.'           '$'
                            300 - 359 I .r0                  .4s          .40              4        .29       Jr' .r4         .ts
                            360 & up I .ql                   .{}         .36               r        .25       .19 .t3         .(B
         Calcultti*g Rccapturt

                 Mrrlcr vdus (rt fic tisr of transfcr    c   rbmdomenr)
         LESS:
                 Prior licas.
                 RHS bnlaoce.
                 Re{$oncble clooing coct*
                 Principol reductiot at ngtr r&tc.
                 Ortginalequity tscc psragraph 3).   uttl
                 Copital impmvcmcnu.
         EQUAl.S
                Appreciadon vsluc. {If fiiu is u poritive vdue. condnua)
         TIMES
                 Pcrceruagc io prragraph 4 (if epplicrble)'
                 Percenuge in prngraph J.     ad                     I



                 Rerum on bormwtr',s original cqul:y (100s - pemcruage                     pngraph3).
         EQUALS                                                      I


                 Ylluc ryprcciation subjccr (o t*spurc. Rccapturu due cq                   ls   thc leucr of &is
                 tigure or lhc utnount ol subsidy rcceived" I



 Borrowcr                                                                                                  Datc

     €at{,'nr.Haa,a
 Borrowcr                                                                                                  Dete
                                                                                                                7197- ra




O.xr{-{rrr{,n},r&'.                                                                |                                          ,U.3.flr$f-g!-tt6
3t,e,       -_,:_                                            r^r.r0sr0vr,r
                                                                                   I



                                                                                   I                            *r'ea'Brzr
                                                                                                                             ?frWrif,iJi*
Case 4:19-cv-00138-JHM-HBB Document 1-15 Filed 10/10/19 Page 1 of 2 PageID #: 49




                                         REA}IORT   f ZATIOf, ACREEI,IEI$T


                H"                                                 Effeotive Date
                                                                   Septer&er g, 2012
                fhe Unitcd StateB of Arncrica, acting through the Rural Houeing Scrvice,
                                                                                                EE
                                                                                                E
                                                                                                g

                United Statcs Departnent of Agriculturo (Irender), ie the owner and             ffi
                                                                                                &
                holder of a promiEsory note or aseurrytion agreement (Notel in the
                principal "sum of 'S   I368f :tl5', plue interest on the 'UnPaid prlnclpal of
                  5.75000t p6r yaar, axecuted by CAIVIN P GR:EEN                         and
                                                                                                -
                                                                                                E_
                                                                                                ry
                                                                             IFiIf-n,*   zoog
                anA payaOil to the ordcr of the IJcndcr. Thc currcnt outstanding balance        :-
                lncludee unpai,d principal, accrued unpaid interest, unpaid advances cnd
                fgee. The total outetonding balanca ie $ 78198.68.                               -
                fn coneideratlon of the reamortlzation of the note or assuqrtion
            agreemeht and the promS.aer eontained in thie agreement, the outstanding
            balancc la capitalizcd and ig now principal to be rapaid at 5.?5000t
            per annum at i       441,23 per month baginning Octobgr 08, 2oI2 and on
            tltE 8th DAY OF each aucceedlng rpnth until the prlnclpal
            AND INTEREST ARE PA!D, EXCEPT lHAr THE final installment of the
            entire dobt, if not paid aooner, will be due and payable on
               January 08, 2045,
            If the outgtandlng loan ballnce 5rrior to rea[ortization waa rcduccd
            by a palment which was Later deterninod to bs uncollactibla, Rural
            Housing Servlce will charge the account with an amount egual to thc
            uncollectible palzrnents. lhie anount lE due and PayabIG on thc
            effectlve dato it la charged to the account and may accrue intercpt
            at thc prorniaeory note ratc.
            subJect to app).icable Iew or to a wrltten waivcr by Lender, Borrower
            ehall pay to lander on the day monthly Pryments are due undar the Note,
            untll the Notc ie pald In full, a sum ('Funda") tor r {s} yeaEly ta:(es
            and asgesgments whlch may attaln priority over lrendcr's mortEagc or deed
            of cruBt (sccurity rnstnrmcnt, aB a llen on the gccurcd propcrty
            dceeribcd in the Socurity Agreenent (Property)i (b) y8arLy leasohold
            palrm.nts or ground ran?E on the Property. lf, any; (c) yearly hazard or
            property ineurancc premiurrs; and (d) yearly flood i.nsuranee preml.unc, lf
            iny. ?hcee ltems ara called 'Essrow ltens." Lender tnay, at any tJ"me,
            coll"ect end hold funda in an amount not to excacd the naxinurm aoount a
            lender tor a federally rclatcd nortgage loan, may rcguire for Borrower'e
            eacroi, aecount under the tcderal Real EBtats settlement Procedurss Act
            of I97{ aa amended from tlmg to tlfle, l2 U.s.C. Seqtion 2601 et 8Gg.
            (,RESpA"t, unleaa anothcr law or federal reEulat:lon that appliQs to the
            funde aata r lcseer artoUnt. If eo, lender m!y, at any tlne. collcct and
            hold funds in an anount not to exceed the leagar aupunt. frender may
            eat.huate thc afiOunt of Fund: duc on thc bagle o! currcnt data and
            reaeonable eetlnates of expendituric of future Eacrorr' rtema or otherwlse
            ln accordance with applioablo 1a*.




tttatatatartl     Latltcca




                                                                                   NWI N
Case 4:19-cv-00138-JHM-HBB Document 1-15 Filed 10/10/19 Page 2 of 2 PageID #: 50


                  l0                              IJSDA RD                               ?&€.   05
 A2lLl/2013 t5r        2?68253124



  rrO

        ,TI-I-.:Leha|!    bc held by a tederal agtney, tacludlng rrrd*, or tn in
        ingtitutl6rr rrrorc dcpoeito arc lnsqrad by a fcderol .Errrcr,
        J.aotnrrcsrallty, br earltr. Lcndcr rhrll apply fundr to
                                                                    iay tm Ercr'r
        ftef,ts, &erder nry aot charge Eorrorcr tor &lt&lng and applyltq  the
        t1rndo, rnnualry auaryziag tba erctrrr rccourt, or vcrrryrii-in"'rr"i*
        rtfdr'r'unla*o r,ond.' p!yf. rorrqmr intrrert on ure runh       irl
                                                                        nepiiiJr*
        rar peradtg tha rrendcr to naka auch ohargc. f,crt,,Gr, rneudQr rnry nr*lr.rs
        borrorrr ro pey r on*-the ohargr f,nr an rndcpea*nt-r;;i-;; ;;;-'
        repartlng Ecrvi*r urod by tsndar ln corumtloi *lli thJ,o lora,l onii*
        appll,cnblr lax grerrLdan othmnlrc. thlast .u,agricfrotrt .3 51da or
        appricaDlc lar regrlrcp l,ntereet to !r p*td, laidar shall not
        raqul'red to Ery gorrorrQr any lntercat oi carn.tnEc ort thc fuoda.bo
        Borrsrlcr and iendur mny agrce ln rtiting, howevir, that tntGteet
        bs       on thr fundr.                                                ahall
           'itd
       land*r ahell gtva to lorrn*rr, rd.tlout, chrrgcr rn rnnqal rccouhtlBE
       th& tund', ohorinE eredito aad dchtrg to thi iuits-od                     of
                                                                   tlc
       sblch :ncb doblt to thc runda elr utde. fhr fuade are plbdgcd   iurpoir"eoi
       cddLtional, sr:curJ,ny lor nll suilr oserrcd by tu, Li*lty           ru
                                                                      rno*rurnt.
       rt thc f,undo heli by lendar arcird tbc *rpunts
       rppllo&tc lar, randar rhall rEsoul}t to 80rror*}e*[tt.d
                                                            lor- tn"
                                                                     to be hard by
                                                                     Drcsis runfu I.lr
       ecssrdrnsl with thc regul,reucnte of lpplleable rlrl. x us
       rhr rarrd, hcrn by r,.ndor at aqr tt,' ii not ssffliicat to.gayaount    af
                                                                          tai-s.ir"*
       trtrrnr xhen duc, I,endar,Ety natify Botr€$tr in r*rltlng. rndl
       S0rrorcr stulr pry t*' &Gndor ttta illount nacciErry to nr&p     in-"uol-"o""
       deflclcney, lorrcva; chalt uate up thc defiet"n.y-r" nn mrctho up
                                                                          than

      up,,$ pryurnt in full of arl rs,$r sucur.d by thre sccurrty
      rrlndsr        prouptry rc{und ra rororrcr enr Fundq hrld Lyr!6trunart,
               "Irl! acquira or crlr th' trop;rty, i.*dcr, prror to&brrdor. ;f
      l,endrr ohall
                                                                    flie
      lc{r}lilrion or rale-:! rha.pr.pertr, elaii appr, lni-rrnd! herrr
      r,andar rt tha ti.&o of ec$risltior or sale .a'i                   by
      gccutad by thir Security Instruxant.             er"air againrt rbe gume
       unlcqr chlaged by thla agrernantr. all of thc rGrms of thc nota
     . a*aurytfgn agr.Gmant or thc l0etnrurits                           or
                                                tbat gccure ilrea, rcroala
      unchangad.

      lgon drreult in :ha.Pryuent tt lnr onc of, th. rbo?e i,,rtr]trnant, or
      f,allurt ta csnFtry rdth uy of, ths cond"ltions                   contiLnrd in
      thc rbov.-deacrr,bcd nota or arouryt!.on ogr"*;ir
                                                      "nl-.grlu*nta
                                                          ii-Irr.  inrrru&lntg
      rocrrrinE it, thc Landcr,. rn ir! aprirn
      ieadllrtoly duc rnd payablr anc niy takr;; anyd""i;"i-.i"   enrrre dolt
                                                      othcr aetlon authorl.zed to
      rcnrdy thc dnfault.


                                                                 o.r.    Yqt?/dolf
                                    EotroHef
Case 4:19-cv-00138-JHM-HBB Document 1-16 Filed 10/10/19 Page 1 of 2 PageID #: 51




                                        NEII{ORSIIATIOT ACREEXEIIT


               ff'                                             sftcctivc Date
                                                               s€Ftanbar 8, 2012
               the Unlted lltaEct of Anarlca, actlng through th. Rurql llouelag Scnrico,
               UBlt.d strt.r Dcparglant of f,Ericuleurt (Londer), tc thq ovnrr and
               holdcr of a pronitsory nota or aaaunrgtion aErc.a.nt t[ot.) La thc
               prlncipal cu$'o!- $' '' 19710.23, plur Intercgg on'the uapal'd principal ol
                 t.?3oo0r per year, Gxccutcd by cipv"f!! ,Q,CnrEu
                                                    .l:"T:':,1'llliu*.  ".H:il,    h"ill'
               lnclqdaa unpa"ld prlncipal. accrued unpaid intcrcst, unpaid advancca and
               feer. thc  total  outsBtanding balancc la $    21783.53.

               tn consldcracion of tbe rcanortization of, thc ngtr or aoaulpElon
               .grceEGnB and Che 5rronteca  cont.iEed Ln thle aEr.a[Eat, tha outstandlng
               balancc ls capit,allzed rnd is now principal to bc rapaid at 5.75000f
               per anJruD aC 9       123.00 per mnth bcginning Octobcr 08, 2012 nnd on
               IHE 8th OAI oP €ach aucccedlag uoaEh untlt the principal
               ANo INEERISTIAE PAID, EXCEPT rSAT TBE fiaal Inrtallrcnt of thc
              cotlre debt, lf not peid loonGr, will bc duc and peyable on
                  luguat 08, 2043.
              tt the outsEanding loan balanco prlor to rcanortlzatlon wes rcduccd
              by a prynant r[ich var latcr dctcru.lnGd to ba unsollectible, Rurcl
              Fouslng Srrvlce wlll ehargo thc account glth .n rnount cgual to tha
              uncollectible payunte . !!hla orrcunt Je duc and payebl! on tho
              rlfcetivc d3tc lt 1r chlrgc{ to the account and nay accruc Int.r.8t
              It the proclaeory note rat..
              Subrect i,o appli,cablc lan oa t,o r rtlttcn calvcr by Lcndcr, Boaromr
              *hnll pay to l.nder on tho day rmnthly Pry{Entl lrc duo undcr th. lroto,
              uotll tha llot€ ir l,{ld tn full, a sun (rfitnda") lor t (af yelrly tarGi
              aad auqrenan!. thLch uy ettoin prlortty oYer teudcr'g srtgagl or drcd
              of trurt (Stcurlty Instruurntt et a lien on thc gccured propcrty
              dcscribod in bho Becurlty lgrccrulnt lpEcpcrtyrl 1b1 ycerly lcasahold
              patrlu.ntE or ground rGnto oo tha Propcrty, lf, anyS (c) ycarly h.tard or
              propcrty iarurancc Arcnlunr; and ldt y:arly flood Lnrurano! preriuno' if
              any. 'lhgrc ttct[B arc callcd 'Elcror ItG@.' Lcnder [ay, !t any !llr,
              collcct and hold funda .tn an rDount not to exccad tha naximrn aDount r
              $nd€r lqr a fcderally rclatcd tuortgaEc loaa, r.y reguire for Borrocr'a
              €rerow .ccoune under the lcdcral Rcal Estatc Settlcuant Procridutcr Act
              ot 1,9?a ar.rl adod faon tlru to tl-ou, 12 u.8.c. Eection 2601 at scg'
              I"RESPA"!, unleso anothoE traw or lcdcral rcgrulatlon that cppllc! co th!
              luods actr a .Lcsscr uosnt. It ao, Lgndcr Eay. at any tha. coll'ect and
              hold tunda !n an aDrruslt not to €rcc.d the lGsacr a.tr u'tt- Londcr uey
              cstiuto ths anDult of lunde duq on ttre baaig of curreot d.ta end
              roaeonablo cstLlatcr ol cr(Dcndlturop of futuac !!cfoh, Itou! or othcErrita
              ln occordancc vlth appllccblc lau.




 I   taararatat rt llt rraaa




                                                                                   EfliilWl 0
Case 4:19-cv-00138-JHM-HBB Document 1-16 Filed 10/10/19 Page 2 of 2 PageID #: 52


   O2|LVZA|3   l5:10   A7Oa251L2A                   IJSDA RD                               PAGE   C5




     60
          th€ tund. sbrl:, bl,hald by r fed*rrl eEclcy, lacluCing
          trsriru$,on rrro. {arortto ora {nru.l-[-i'r"i*]i.i.,o.      t !drt, or ln il
          Inrtn*lrll.tv, irr             rrrdGr .h.ii ;pei;;*a;'ro rry th. Ercrn
                               "'rltr.
          rtcnr. roirdcr err lor  cLirsE ro*onr ;;r iliir;;          applyirg the
         8unde. aaaurlly rnalyairy t[a cecror, tor}orat,
                                                           or icrffyhg
          rianrr'uorcrr &andffi payr rorrmr i:r!,r.tt io-irrl{ie, ,,riELs     lrergt
         Irr gealte tia r.crrdrs lo rle                                     .rDllerbb
                                            rucb ohergr. ;G;&eadtr Ery
         borronr Eo pcr.. qq-          obargo ror ea'rucfrIiI,rcal carrt n$ruc
         rcportrag aowico Elcr b? i,codcr rr coon**rc;-gth                       rcr
         appllcabla t, groridcr oth.crlrc. ur,lart aa            &, roal, *nr*rr
                                                           rg*a@lt ro radr or
         rlDtlscDlc tar ngulras tlrrrirrt ro Dc pdd, r.ito"l[.U
         r*qutrcd tc _pqy torl3oilt ilV tllttrGtB or ocrllngo on         lot L€
                                                                  ttrG tuo€r.
                                          r'u rritras, b;;;;,;tt t rn,.ii* rrerr
         ff'lm';"if'ilH.:'         'ErcG
         landrr ahrll Elrl t,r DotEt cr, i/ttlout ctrrlt,
         thr ru.dr, ohorlas eredirr *i c.rii"1;             ln rnarlal, tc*cullag of
         rblch *ct dabt!.*
                              !*  n oC. ," *A".     F;i#rlII'*.
                                                         q{Ii   il
                                                                          p,t,orc ror
                                                    -rt.tri,r
         a4nitroaal aeorrrrty ror elr r$n sscur.a- uy                pridpd   ll
                                                              s.Jirty    rlor,.'car.
         r! thr ,\radr hcld by Lcndtr trctr{
         rppllc&lc ler, r*nd:r rtrr,l aaoountthc_rfiount|
                                               to acffo;;-f;-;; cr'lrrtrt{
                                                           ftr,$l,tt{d to.tn       by,
        rcccrdeaec rrrh rbc *gurrruaotr or                                     runo" tur
        t'. n,'d. h:rd { rrnclr rr anv-ttaaryprtc."i"lri]-        il .r, reo,rn or
        r!,,f *6D duo, Lruder uay notlry $-*r f.,ilil;Li'.o.pny             tba trrcro
        sorror*r rb'u D.y to t.ndr.        t3.IT" ;rir;; rmruptn rucb cars
        {eflctc'cy. lorrffr. &rfl ',re-.*uo.      111""o"y-ii'irt"
                                         *p a.t _dellctcncy                ttc
        trolvc rcnthly tttla.ntr, ot fd
                                     Lenderis role dir*ctlon.
                                                               b   ao rore r,hor

       upon grtlart la lstl o! el1 rcr, iaq'tarf
       lcadtr strLl Sroetly roftnd ta aorrcrrcr    by tf,te Eccurtty fnit,"Dn tt,
       Load*r rtlll rq*lirt- or rctl thc irog.rty,rny $nr{q bcld !y !.cn&r, rf
       acsuilleioa or rale ot rhe propcrry,          lrndcr, pr!,o: to tbc
       Landea at cha r^.u of ecgurrltion il :*i,
                                                     .ppt; ;n;-;;dr held by
       oceurod by thtr Srcurity taltru[ort
                                              ratc.r'i    i,r"ait r].inrr rbe suns
                                                                    ,l




        Uhlcgc cbrogrd by thta trratili&t*
      . rraqqrtlor {grllcrurot              rll o! rhr tonu o( tbc aoEa ot
                               or i}l lrrtrqu*ss .tot ,.*r"-;;.    rcnala
        unehangcd.

       Opon drltUlt in thr,prl,Etc o, rny oac.cf thr rEor&
       tsilusr to coryrv
       rho rbovo-dcacrtbrd*in-.o,
                                    ot ure'cira1tron -rrr-iirlJ*..
                                                              inrtrlLneaCc or
                                                                       contrlnrd rn
                            noro ir             llEcrmng ,i-iilu.trurrnGr
                                     ".*,ryii"o
       ren*lng lt, t'a rond*r,- r: tti
                                         {;; my drclaro t}c cnrlrc dcDr
                            prvabh i"r,Iy-Lr"     .,rr-;;b.; ili; ru.horrred to
       m'Hro;;:_ff


                                                                  Data
                                    !orrocr
         Case 4:19-cv-00138-JHM-HBB Document 1-17 Filed 10/10/19 Page 1 of 3 PageID #: 53
Calvin Denton Green Obituary - Visitation & Funeral Information                                                                                 Page 1 of3




                                      Calvin Denton Green                                                                                       Login


                                      October 27, 1939 - January 22,2018




                                        The family of Calvin Denton Green created this Life Tributes page to make      it easy to share your
                                        memories.




                                             Obituary & Service                  Share a Memory Below                       Flowers & Gifts
                                             Calvin Denton Green, 78,            A comforting word from you                 Send flowers to the Green's
          Send Beautiful Flowers             went home to be with the.            means a lot.                              family.

                                                  View More                            Share a Memory                           Send Flowers

             Share a Memory

                                                                                      obituary & Service
                                                         [*;-o"l
            Share


                                         Obituary for Calvin Denton Green
                                         Calvin Denton Green, 78, went home to be with the Lord on January 22,2018 at Baptist Health
                                         Hospital in Madisonville, KY. He and his twin brother, Alvin, who preceded him in death, were
                                         born on October 27, 1939 to the late Robe( Green and Mary Rucker Green in Providence, Ky.


                                         Calvin was educated ih the Providence School System and graduated from High School there.
                                         He was a long-time member of Pleasant Hill Baptist Church. Calvin retired from Speed Queen
                                         Manufacturing after many years of service.


                                        Calvin was an avid sports fan especially UK basketball. He loved watching ball games on
                                        television and socializing with his friends. He also enjoyed listening to the Blues.


                                        Calvin leaves behind to cherish his memory, his uncle: Calbert Brooks (Revella); very special
                                        aunt: Frances Bass; special cousin who cared for him: Sherry Martin; special friend: Pam
                                         Hampton; and a host of cousins and friends.


                                        To send flowers or a memorial gift to the family of Calvin Denton Green please visit our
                                        Sympathy Store.



                                         Previous Events
                                           Visitation


                                            JAN   27.   '11:00 AM   - 1:00 PM (CST)                        "*('to-i.-.-'
                                            Pleasant Hill Baptist Church
                                            821 Westerfield Drive
                                            Providence, KY                                                 Prsvrdence

                                                                                                 *   O Stadia Maps, @ OpenMapTiles O OpenstreetMap-

                                                                                                                          Get Driving Directions




                                                                                                     Erttvlnl(                                   912712019
         Case 4:19-cv-00138-JHM-HBB Document 1-17 Filed 10/10/19 Page 2 of 3 PageID #: 54
Calvin Denton Green Obituary - Visitation & Funeral    Information                                                         Page 2 of 3

                                           Service

                                                                                                     *' -'*'
                                           JAN   27.   1:oo PM   (CST)    . "'-.,'-{*L'''r'
                                                                          ''*
                                           Pleasant Hill Baptist Church
                                           821 Westerfield Drive
                                           Providence,   KY                          provrdence

                                                                          ,r   Ostadia Maps, OOpenMapTiles   @   OpenstreetMap-

                                                                                                   Get Driving Directions




      Gontact Us

      Locations                  Email                                                   Daily Email
                                                                                         Affirmations

      Mason & Sons               R. Mason Brothers
      Funeral Home               Memorial Ghapel,
                                 LLG
         NoelAve.
      4og E.                                                                                Name
             KY
      Madisonville,              masons@mw'twcbc'c
      42431                      0m
                                                                                            Email
      (270) 821-3906
      https:l/www.masonbr
      othersfu neralservices.                                                                      SIGN UP
      com


      R. Mason Brothers
      Memorial Ghapel,
      LLC
      1001 Lincoln Ave.
      Evansville,lN 47714
      (8121421-8692
      https://www.masonbr
      othersfu neralservices.
      com


                                                                                                                            9127120t9
         Case 4:19-cv-00138-JHM-HBB Document 1-17 Filed 10/10/19 Page 3 of 3 PageID #: 55
Calvin Denton Green Obituary - Visitation & Funeral Information                             Page 3   of3
      Mason Brothers
      Audubon Ghapel
      1322 Helm St.
      Henderson,KY 42420
      (8121421-8692
      hftps://www.masonbr
      othersfu neralservices.
      com




                                                                                            9127120t9
Case 4:19-cv-00138-JHM-HBB Document 1-18 Filed 10/10/19 Page 1 of 1 PageID #: 56




                    CivilAcion No. 06'C'00055                                                 Webstcr Dirrrict Court

             F                                                                                           PLNNTIFF,
             (      Troracr Clinic Foundalion Inc.   ea   al
              F
              o
              A                                      N(rTlcE 0tr JUpGMaNt        LIrl{
              r,)
              FT
              il    Calvin Donton Creen, 'rt'ri'4141
               o    Csolvn Orcan, rt"'t'6,'Ot                                                       DETENDANTS.
               2
               d
                            Trk Doticc thrt tho rbov! rcfcrlmcd Plaintiffobtrin€d r ,udgmcnt rgliEl th! rbov! rcf*tEad
                    Dcftndmt. ln lhc rbow Coun, fq tho 3um of 31320.32, with ihlsclt smini u tho nr of 12% pcr
                    rnnm ftm Mrv 2?. lfll!. rlu rll on oorr cxeradcd, .,lal rr l.fffity for $id ,udgrmt bvhs on dl
                      if,.iirii rird.,U inlcnd of rhc Dofnrdrntr, Cdcin D6{tor ctoga, !0d crrotyn or6cn. ln ud to rny
                    "i
                    crl   pmpGrty hcst€d in Wobolet County,      Kotucky.
                                                                     NOTTCE

                           I-rEIlcB tB llrtlGWtrilt IIE$IPSS You msv be sntltled to an sremption uder
                    f.n.S. .{??.o60, ,iirintad below' If you beheve you aro entitlod to astott an oxemPtion ssek
                    legal advie.
                           In addition to any sxorfrplion ofpomo[al prcpoily, an individuol d6btor'8 agSr€iato
                    int s!t, mt to sxcsed 06,{XD.00 in vsluB, in loal or psEonal propsroy tbat cuch debto-r or a
                    dspendent of rwh dobtor urcr A. c poflaereDt le.ideE in thi. stete, or in a burial plot for
                    such debtor or a denendsnt of ruch doblor ie oxsmpt from gale under exsottion, ltbaclutgnt
                    or judgmen! s)(@pt to forcclor a mortgsgo fiven by the owrer of a homoatead or for
                    purchia money dw thorcon. Thie orcnption :hall not apply lf the debt or lhbili$ exlstad
                    irior   to tha purcharc of the property or thq errction of the inprcvements tharcon'

                                                     CffiIIFICATE OF SEBVICE
                           Thi! is !o sqiify thrt. coPy of tha forcgoing ws msilcd oa Scalol$or 24,2010 lo Calvitr
                    Dcnton 6run md Crrclyn Grocn, t!05 Kcnilwood ttlay Apt B, Bowling Gmm KY 42104 in cmplirnco
                    wlth KRS 426.720(1).

                    ATTOXN&Y FOR PLAINTIFP:                                 PREPARED BYI




                    Medhonvillc, KY 4243t
                    (270) 821-1445

                    ?Hl$ OOilMlnIlCAIIoN Is FIOM                  r mnr COlJ,UClqn rfi[ ffi ffr *mrMP!ffi6191161
                                             ar{r, rlrY        r{trollrrTiolt offArnto \iln& 8l    ,*,
                    $iffillrlf*,                                                                          ilm|lil[|lil


                                                                                               ffi,ffimi*""




                            I                                           I                                   :




                                                                                                                         ftlnrlzrt   A
